Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 9, 2020 (this
“Amendment”), is by and among INSEEGO CORP., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto and CANTOR
FITZGERALD SECURITIES, as administrative agent for the Lenders (the
“Administrative Agent”).

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and Lenders are
parties to that certain Credit Agreement, dated as of August 23, 2017 (as
amended prior to the date hereof, and as further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested certain amendments to the Credit
Agreement and the Lenders party hereto have agreed to the requested amendments
on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing and such other consideration as
the parties mutually agree, and intending to be legally bound, the parties
hereto agree as follows:

1. Defined Terms. Capitalized terms used herein (including in the preamble and
recitals above) but not otherwise defined herein shall have the meanings
provided to such terms in the Credit Agreement as amended by this Amendment.

2. Amendments. The Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth on the
pages of the Credit Agreement attached as Exhibit A hereto.

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) (i) it has all requisite power and authority to execute, deliver and perform
this Amendment and the Credit Agreement as amended hereby and has taken all
necessary organizational, corporate and shareholder action, as applicable, to
authorize such execution, delivery and performance, and (ii) this Amendment has
been duly authorized, executed and delivered by it;

(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such entity, enforceable against it in
accordance with their respective terms, in each case subject to the effects of
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity;

(c) the execution, delivery and performance by the Loan Parties of this



--------------------------------------------------------------------------------

Amendment and the transactions contemplated hereby (i) will not contravene the
terms of such Person’s Organizational Documents, (ii) will not violate any
applicable Law or any judgment, order or ruling of any Governmental Authority or
any arbitral award to which such Person or its property is subject, or
(iii) does not conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under any
Contractual Obligation (including pursuant to the Convertible Notes Documents)
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries;

(d) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with (except for those that have otherwise been obtained or
made on or prior to the date of the effectiveness of this Amendment and which
remain in full force and effect on such date) any Governmental Authority or any
other Person (including, without limitation, any holder of the Convertible
Senior Notes) is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Amendment or the Credit Agreement as amended hereby;

(e) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects, in
each case on and as of the Second Amendment Effective Date as if made on and as
of such date except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date (provided that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct in all respects); and

(f) no Default or Event of Default has occurred and is continuing as of the
Second Amendment Effective Date, nor will any Default or Event of Default exist
immediately after giving effect to this Amendment.

4. Conditions Precedent. This Amendment shall become effective only upon the
satisfaction in full, in a manner satisfactory to the Administrative Agent and
the Lenders, of the following conditions precedent (the first date upon which
all such conditions shall have been satisfied (or waived) being hereinafter
referred to as the “Second Amendment Effective Date”):

(a) Payment of Fees, Etc. The Borrower shall have paid on or before the Second
Amendment Effective Date all fees, expenses, charges and disbursements required
to be paid pursuant to Section 10.4 of the Credit Agreement to the extent
Borrower has received invoices therefor prior to or on the date hereof.

(b) Representations and Warranties. The representations and warranties of
Borrower and each other Loan Party contained in this Amendment and in Article V
of the Credit Agreement or any other Loan Document are true and correct in all
material respects (except that any such representations and warranties that are
subject to materiality or Material Adverse Effect qualifiers shall be true and
correct in all respects) on and as of the Second Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (except that any such representations and warranties that are subject
to materiality or Material Adverse Effect qualifiers shall be true and correct
in all respects) as of such earlier date.

 

2



--------------------------------------------------------------------------------

(c) No Default; Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall exist or have occurred and be continuing as of
the Second Amendment Effective Date.

(d) Certificate of Designation. The Borrower shall have filed with the Secretary
of State of the State of Delaware a Certificate of Amendment to the Certificate
of Designation of Series E Fixed-Rate Cumulative Perpetual Preferred Stock of
Inseego Corp. in form and substance satisfactory to the Administrative Agent and
the Lenders.

(e) Delivery of Documents. The Administrative Agent shall have received on or
before the Second Amendment Effective Date the following, each in form and
substance satisfactory to the Administrative Agent and the Lenders and, unless
indicated otherwise, dated the Second Amendment Effective Date:

(i) this Amendment, duly executed by the Loan Parties, the Administrative Agent,
each Lender affected by the terms of this Amendment and the Required Lenders;
and

(ii) a certificate of a Responsible Officer of Borrower, for itself and on
behalf of the other Loan Parties, certifying as to the matters set forth in
subsections (b) and (c) of this Section 4.

5. No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any other Loan Document or
constitute a course of conduct or dealing among the parties. The Administrative
Agent and the Lenders reserve all rights, privileges and remedies under the Loan
Documents. Except as expressly amended hereby, the Credit Agreement and the
other Loan Documents remain unmodified and in full force and effect. The parties
hereto agree to be bound by the terms and conditions of the Credit Agreement and
the other Loan Documents as amended by this Amendment, as though such terms and
conditions were set forth herein. On and after the Second Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended hereby, and each reference in any other Loan
Document (including any notice, request, certificate or other document executed
concurrently with or after the execution and delivery of this Amendment) to the
Credit Agreement shall be deemed to be a reference to the Credit Agreement as
amended hereby.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) affirms that the Collateral remains free and clear of any Liens other
than Permitted Liens. Nothing

 

3



--------------------------------------------------------------------------------

herein contained is intended to impair the validity, priority and extent of the
Lender’s security interest in and Liens upon the Collateral.

8. Release. Each Loan Party hereby acknowledges and agrees that, as of the date
hereof: (a) neither it nor any of its Subsidiaries has any claim or cause of
action against the Administrative Agent or any Lender (or any of the directors,
officers, employees, agents, attorneys or consultants of any of the foregoing)
under or pursuant to the Credit Agreement or any other Loan Document and (b) the
Administrative Agent and the Lenders have heretofore properly performed and
satisfied in a timely manner all of their obligations to the Loan Parties and
all of their Subsidiaries under or pursuant to the Credit Agreement and any
other Loan Document. Notwithstanding the foregoing, the Administrative Agent and
the Lenders wish (and the Loan Parties agree) to eliminate any possibility that
any past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of their rights, interests, security and/or
remedies. Accordingly, for and in consideration of the agreements contained in
this Amendment and other good and valuable consideration, each Loan Party (for
itself and its Subsidiaries and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the “Releasors”) does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Administrative Agent and the Lenders, together with their
respective Affiliates, and each of the directors, officers, employees, agents,
attorneys and consultants of each of the foregoing (collectively, the “Released
Parties”), from any and all debts, claims, allegations, obligations, damages,
costs, attorneys’ fees, suits, demands, liabilities, actions, proceedings and
causes of action, in each case, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the Second Amendment Effective Date directly
arising out of, connected with or related to this Amendment, the Credit
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of the Administrative Agent or any
Lender contained therein, or the possession, use, operation or control of any of
the assets of any Loan Party, or the making of any Loans or other advances, or
the management of such Loans or other advances or the Collateral (collectively,
the “Released Claims”). Each Loan Party represents and warrants that it has no
knowledge of any claim by any Releasor against any Released Party which would
constitute a Released Claim or of any facts or acts or omissions of any Released
Party which on the date hereof would be the basis of a Released Claim by any
Releasor against any Released Party which would not be released hereby.

9. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.

10. No Representations by Administrative Agent or Lenders. Each Loan Party
hereby acknowledges that it has not relied on any representation, written or
oral, express or implied, by any Administrative Agent or any Lender, other than
those expressly contained herein, in entering into this Amendment.

11. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under

 

4



--------------------------------------------------------------------------------

applicable Law or as the Administrative Agent may reasonably request, in order
to effect the purposes of this Amendment.

12. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of New
York.

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement, as and when provided in
Section 8.1 of the Credit Agreement, if (i) any representation or warranty made
by a Loan Party in this Amendment shall have been incorrect in any material
respect when made, or (ii) a Loan Party shall fail to perform or observe any
term, covenant or agreement contained in this Amendment.

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f) The Loan Parties hereby affirm their obligation under, and to the extent
contemplated by, Section 10.4 of the Credit Agreement to reimburse the Initial
Lenders and the Administrative Agent for all reasonable and documented
out-of-pocket expenses incurred by the Initial Lenders and the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Amendment, including but not limited to legal costs and expenses with
respect thereto.

[Remainder of page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first written above.

 

    INSEEGO CORP. BORROWER:     By:  

/s/ Stephen Smith

    Name:   Stephen Smith     Title:   CFO GUARANTORS:     NOVATEL WIRELESS,
INC.     By:  

/s/ Stephen Smith

    Name:   Stephen Smith     Title:   CFO     ENFORA, INC.     By:  

/s/ Stephen Smith

    Name:   Stephen Smith     Title:   CFO     R.E.R. ENTERPRISES, INC.     By:
 

/s/ Stephen Smith

    Name:   Stephen Smith     Title:   CFO     INSEEGO NORTH AMERICA, LLC    
By:  

/s/ Stephen Smith

    Name:   Stephen Smith     Title:   CFO

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

NOVATEL WIRELESS SOLUTIONS, INC. By:  

/s/ Stephen Smith

Name:   Stephen Smith Title:   CFO FEENEY WIRELESS IC-DISC, INC. By:  

/s/ Stephen Smith

Name:   Stephen Smith Title:   CFO

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:           CANTOR FITZGERALD SECURITIES,
as Administrative Agent     By:  

/s/ James Buccola

    Name:   James Buccola     Title:   Head of Fixed Income

[signature page to Second Amendment to Credit Agreement (Inseego)]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:           CANTOR FITZGERALD SECURITIES,
as Administrative Agent     By:  

                 

    Name:       Title:      

SOUTH OCEAN FUNDING LLC,

as Lender

    By:  

/s/ James B. Avery

    Name:   James B. Avery     Title:   Vice President

[SIGNATURE PAGES CONTINUE]

 

2



--------------------------------------------------------------------------------

Exhibit A

Amended Credit Agreement

(see attached)



--------------------------------------------------------------------------------

   EXHIBIT A TO SECOND AMENDMENT    Composite copy reflecting amendments made
pursuant to the (a) Letter Agreement dated as of July 23, 2019, and (b) First
Amendment to Credit Agreement dated as of August 9, 2019, and (c) Second
Amendment to Credit Agreement dated as of March 9, 2020.

 

 

 

Credit Agreement

Dated as of August 23, 2017

among

INSEEGO CORP.,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

THE LENDERS PARTY HERETO

and

CANTOR FITZGERALD SECURITIES,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.1

  Defined Terms      1  

1.2

  Other Interpretive Provisions      3032  

1.3

  Accounting Terms      3133  

1.4

  Rounding      3233  

1.5

  Times of Day; Rates      3234  

1.6

  UCC Terms      3234  

Article II COMMITMENTS AND BORROWINGS

     3233  

2.1

  The Loans      3233  

2.2

  Advance and Eurodollar Rate Loan      3233  

2.3

  Borrowing Procedures; Closing Date Mechanics      3333  

2.4

  [Reserved]      3435  

2.5

  Prepayments      3435  

2.6

  Incremental Term Loans      3638  

2.7

  Repayment of the Loans      3840  

2.8

  Interest and Default Rate      3840  

2.9

  Fees      3941  

2.10

  Computation of Interest and Fees      3942  

2.11

  Payments; Pro Rata Treatment; Sharing Set-Offs Generally      3942  

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

     4143  

3.1

  Taxes      4143  

3.2

  Illegality      4346  

3.3

  Inability to Determine Rates      4446  

3.4

  Increased Costs; Reserves on Eurodollar Rate Loans      4447  

3.5

  Compensation for Losses      4548  

3.6

  Survival      4649  

Article IV CONDITIONS PRECEDENT TO BORROWING

     4649  

Article V REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

     4851  

5.1

  Existence, Qualification and Power      4851  

5.2

  Authorization; No Contravention      4951  

5.3

  Governmental Authorization; Other Consents      4952  

5.4

  Binding Effect      4952  

5.5

  Financial Statements; No Material Adverse Effect      4952  

5.6

  Litigation      5053  

5.7

  No Default      5053  

5.8

  Ownership of Property; Liens      5153  

5.9

  Environmental Compliance      5154  

5.10

  Maintenance of Insurance      5154  

5.11

  Taxes      5154  

5.12

  ERISA Compliance      5254  



--------------------------------------------------------------------------------

5.13

  Margin Regulations; Investment Company Act      5255  

5.14

  Disclosure      5355  

5.15

  Solvency      5356  

5.16

  Casualty, Etc.      5356  

5.17

  Sanctions Concerns and Anti-Corruption Laws      5356  

5.18

  Subsidiaries; Joint Ventures, Partnerships and Equity Investments      5356  

5.19

  Collateral Representations      5457  

5.20

  EEA Financial Institutions      5658  

5.21

  Designation as Senior Indebtedness      5658  

5.22

  Intellectual Property; Licenses, Etc.      5658  

5.23

  Labor Matters      5658  

5.24

  Compliance with Laws      5758  

5.25

  Affiliated Agreements      5760  

5.26

  Passive Foreign Investment Company      5760  

Article VI AFFIRMATIVE COVENANTS

     5760  

6.1

  Financial Statements      5760  

6.2

  Certificates; Other Information      5861  

6.3

  Notices      6063  

6.4

  Payment of Obligations      6164  

6.5

  Preservation of Existence, Etc.      6164  

6.6

  Maintenance of Properties      6164  

6.7

  Maintenance of Insurance      6264  

6.8

  Compliance with Laws      6265  

6.9

  Books and Records      6265  

6.10

  Inspection Rights      6265  

6.11

  Use of Proceeds      6366  

6.12

  Covenant to Guarantee Obligations      6366  

6.13

  Covenant to Give Security      6466  

6.14

  Further Assurances      6568  

6.15

  Compliance with Environmental Laws      6568  

6.16

  Anti-Corruption Laws      6669  

6.17

  Post-Closing Obligations      6669  

Article VII NEGATIVE COVENANTS

     6669  

7.1

  Liens      6669  

7.2

  Indebtedness      6871  

7.3

  Investments      7073  

7.4

  Fundamental Changes      7074  

7.5

  Dispositions      7174  

7.6

  Restricted Payments      7275  

7.7

  Change in Nature of Business      7376  

7.8

  Transactions with Affiliates      7376  

7.9

  Burdensome Agreements      7377  

7.10

  Use of Proceeds      7477  

7.11

  Financial Covenant      7477  

7.12

  Capital Expenditures          7477  

 

-2-



--------------------------------------------------------------------------------

7.13

  Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes      7477  

7.14

  Sale and Leaseback Transactions      7478  

7.15

  Payments, Etc. of Indebtedness      7478  

7.16

  Amendment, Etc. of Indebtedness      7578  

7.17

  [Reserved]      7579  

7.18

  Sanctions      7579  

7.19

  Anti-Corruption Laws      7679  

Article VIII EVENTS OF DEFAULT AND REMEDIES

     7679  

8.1

  Events of Default      7679  

8.2

  Remedies upon Event of Default      7882  

8.3

  Application of Funds      7982  

Article IX CONTINUING GUARANTY

     7983  

9.1

  Guaranty      7983  

9.2

  Rights of Lenders      8083  

9.3

  Certain Waivers      8084  

9.4

  Obligations Independent      8184  

9.5

  Subrogation      8184  

9.6

  Termination; Reinstatement      8184  

9.7

  Stay of Acceleration      8185  

9.8

  Condition of Borrower      8185  

9.9

  Appointment of Borrower      8285  

9.10

  Right of Contribution      8285  

Article X MISCELLANEOUS

     8286  

10.1

  Amendments, Etc.      8286  

10.2

  Notices; Effectiveness; Electronic Communications      8487  

10.3

  No Waiver; Cumulative Remedies; Enforcement      8488  

10.4

  Expenses; Indemnity; Damage Waiver      8588  

10.5

  Payments Set Aside      8690  

10.6

  Successors and Assigns      8690  

10.7

  Confidentiality      8891  

10.8

  Right of Setoff      8892  

10.9

  Interest Rate Limitation      8892  

10.10

  Counterparts; Integration; Effectiveness      8992  

10.11

  Survival of Representations and Warranties      8993  

10.12

  Severability      8993  

10.13

  Governing Law; Jurisdiction; Etc.      9093  

10.14

  Waiver of Jury Trial      9194  

10.15

  Replacement of Non-Consenting Lenders      9195  

10.16

  Subordination      9295  

10.17

  No Advisory or Fiduciary Responsibility      9296  

10.18

  Electronic Execution      9396  

10.19

  USA PATRIOT Act Notice      9397  

10.20

  Credit Bid Rights Preserved          9397  

 

-3-



--------------------------------------------------------------------------------

10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      9396
 

Article XI THE AGENTS

     9497  

11.1

  Appointment; Powers      9497  

11.2

  Duties and Obligations of the Agents      9497  

11.3

  Action by Agents      9598  

11.4

  Reliance by Agents      9699  

11.5

  Sub-Agents      9699  

11.6

  Resignation or Removal of Agents      9699  

11.7

  Agents as Lenders      97100  

11.8

  Funds Held by Agents      97100  

11.9

  No Reliance      97100  

11.10

  Agents May File Proofs of Claim      97100  

11.11

  Authority of the Agents to Release Collateral and Liens      98101  

11.12

  Merger, Conversion or Consolidation of Agents      99101  

Article XII REPRESENTATIONS AND WARRANTIES OF THE LENDERS

     102  

12.1

  Organization and Existence      102  

12.2

  Authorization      102  

12.3

  Purchase Entirely for Own Account      102  

12.4

  Investment Experience      103  

12.5

  Disclosure of Information      103  

12.6

  Restricted Securities      103  

12.7

  Legends      103  

12.8

  Accredited Investor      104  

12.9

  No Conflicts      104  

12.10

  No Rule 506 Disqualifying Activities      104  

 

-4-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 23, 2017, among INSEEGO
CORP., a Delaware corporation (the “Borrower”), the Guarantors (as defined
herein) party hereto from time to time, each of the Lenders (as defined herein)
from time to time party hereto and Cantor Fitzgerald Securities as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has requested that the Lenders make term loans to the
Borrower on the Closing Date in an aggregate principal amount of $48,000,000.

WHEREAS, the Lenders have agreed to make such term loans to the Borrower and to
provide the term loan facility evidenced by this Agreement as of the Closing
Date, in each case on the terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.1

Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Additional Lender” has the meaning specified in Section 2.6(d).

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.1(b), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders, which office may include any Affiliate of the Administrative
Agent or any domestic or foreign branch of the Administrative Agent or such
Affiliate.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

-1-



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning specified in Section 7.8. “Agents” means
the Administrative Agent and the Collateral Agent. “Agreement” means this Credit
Agreement.

“Applicable Rate” means, for any day, (i) in the case of Eurodollar Rate Loans,
7.625% per annum and (ii) in the case of Base Rate Loans, 6.625% per annum.

“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of such Person, the capitalized amount thereof with respect to
any Person that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease, (c) all Synthetic Debt of such Person, (d) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Required Lenders in their reasonable judgment and (e) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 USC §§ 101 et seq., as amended, or any similar federal or state law for
the relief of debtors.

 

-2-



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate last quoted by The Wall Street Journal (or another national
publication selected by the Administrative Agent and approved by the Required
Lenders) as the U.S. “Prime Rate” and (c) the Eurodollar Rate plus 1.00%;
provided, that, notwithstanding the foregoing, for purposes of this Agreement,
the Base Rate shall in no event be less than 2.00% at any time.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means the borrowing of the Loans pursuant to Section 2.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of California or New York and, if such day relates to a
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure (whether paid in cash or accrued as a liability) in respect of the
purchase or other acquisition of any fixed or capital asset (excluding normal
replacements and maintenance which are properly charged to current operations
and such made with the proceeds from dispositions or divestitures of fixed or
capital assets within ninety (90) days of such disposition or divestitures (to
the extent not required to be prepaid pursuant to Section 2.5(b))).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than three hundred sixty
(360) days from the date of acquisition thereof and having one of the two
highest ratings obtainable from either S&P or Moody’s;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (d) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in

 

-3-



--------------------------------------------------------------------------------

each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof;

(d) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; and

(e) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and
(d) of this definition.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 50% of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right);

 

-4-



--------------------------------------------------------------------------------

(b) the Borrower shall dispose of all or substantially all of its assets and its
Subsidiaries’ assets (other than all or a portion of the MiFi Business);

(c) the Borrower ceases to own and control, directly or indirectly, free and
clear of all Liens (other than Permitted Liens) 100% of the Equity Interests of
(x) each Subsidiary that is a Guarantor on the Closing Date and (y) each other
Subsidiary that becomes a Guarantor following the Closing Date (in each case,
other than directors’ qualifying shares, as may be required by applicable Law,
and other than as a result of a transaction permitted by Section 7.4);

(d) the closing of an exchange of the Equity Interests of the Borrower for the
Equity Interests of any other Person or Persons (but excluding any such exchange
pursuant to which the Persons that “beneficially owned” (as determined pursuant
to Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, the Equity Interests of the Borrower immediately prior to such
transaction are substantially identical to the Persons that “beneficially own”,
directly or indirectly, more than 50% of the Equity Interests of such surviving
Person immediately after such transaction) or any liquidation or dissolution, or
the merger of consolidation of, any Loan Party with or into another Person
unless permitted by Section 7.4; or

(e) a “fundamental change”, “change of control” or any comparable term under,
and as defined in, the Convertible Senior Notes or other Indebtedness in excess
of the Threshold Amount.

“Certificate of Designation” has the meaning specified in the definition of
Series E Preferred Stock.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means Cantor Fitzgerald Securities in its capacity as
collateral agent for the benefit of the Secured Parties under the Collateral
Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each Joinder Agreement, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent pursuant to Section 6.13 or Article IV, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make term loans (including in respect of the Exchanged Loans) hereunder, in
each case as such

 

-5-



--------------------------------------------------------------------------------

Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule 1.1(a), in the Assignment and Assumption pursuant to which
such Lender became a Lender under this Agreement or, in the case of any
Incremental Term Loan, the Incremental Term Commitment of such Lender set forth
in the applicable Increase Joinder, in each case as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
this Agreement. The aggregate Commitments of the Lenders on the Closing Date
shall be $48,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, with respect to any relevant Measurement Period,
the sum of:

(a) Borrower’s and its Subsidiaries’ consolidated net earnings (or loss), minus

(b) Without duplication, the sum of the following amounts for such period to the
extent included in determining consolidated net earnings (or loss) for such
period:

(i) any extraordinary, unusual, or non-recurring gains,

(ii) interest income,

(iii) any software development costs to the extent capitalized during such
period;

(iv) exchange, translation, or performance gains relating to any hedging
transactions or foreign currency fluctuations,

(v) any gain from the revaluation of warrants, including the warrant issued by
Novatel Wireless, Inc. to HC2 Holdings Inc.; and

(vi) income arising by reason of the application of FAS 141R, plus

(c) Without duplication, the sum of the following amounts for such period to the
extent included in determining consolidated net earnings (or loss) for such
period:

(i) any extraordinary, unusual, or non-recurring non-cash losses,

(ii) interest expense,

(iii) tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),

 

-6-



--------------------------------------------------------------------------------

(iv) depreciation and amortization for such period,

(v) with respect to any Permitted Acquisitions after the Closing Date:
(1) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and
(2) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrower’s independent auditors, in each case, as
determined in accordance with GAAP,

(vi) transactions costs incurred in connection with a Permitted Acquisition, but
not to exceed $1,000,000 in the aggregate during any such period,

(vii) non-cash fees, costs, charges and expenses in respect of earn-outs
incurred in connection with any Permitted Acquisition to the extent permitted to
be incurred under this Agreement that are required by the application of FAS
141R to be and are expensed by Borrower and its Subsidiaries,

(viii) any loss from the revaluing of warrants, including the warrant issued to
HC2 Holdings Inc.,

(ix) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),

(x) non-cash restructuring charges and other restructuring charges incurred
prior to the Closing Date,

(xi) non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,

(xii) non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets (including, but not limited to, the write-down of intangible
assets relating to any settlement agreement of any litigation),

(xiii) fees, costs, and expenses actually incurred in connection with (a) the
entering into the Loan Documents prior to one hundred eighty (180) days after
the Closing Date, (b) the sale of the MiFi Business, including the exchange
involving the Convertible Senior Notes, and (c) dispositions and divestitures
permitted under this Agreement or otherwise consented to by the Required
Lenders,

 

-7-



--------------------------------------------------------------------------------

(xiv) expenses arising from losses incurred from patent suits or litigation
incurred during such period in an amount not to exceed (a) $1,000,000 in any 12
consecutive month period plus (b) the actual amount expensed in connection with
the litigation with InterDigital Patent Holdings, Inc. during such Measurement
Period, not to exceed $2,800,000 in the aggregate, and

(xv) costs and expenses actually incurred in respect of: (a) severance, in
connection with the dismissal of employees, (b) closing of facilities, and
(c) other related expenses, in each case resulting from the restructuring and
integration of business operations in an aggregate amount, for all of clauses
(a), (b), and (c), not to exceed $1,000,000 in any fiscal year of the Borrower;

in each case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period.

“Contingent Obligation” means, with respect to any Person, any contingent
obligation of such Person calculated in conformity with GAAP, and in any event
shall include any agreement, undertaking or arrangement by which such Person
assumes, guarantees, endorses, contingently agrees to purchase or provide funds
for the payment of, or otherwise becomes or is contingently liable upon, the
obligation or liability of any other Person, or agrees to maintain the net worth
or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take or pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, contract, indenture, mortgage, deed
of trust, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to

 

-8-



--------------------------------------------------------------------------------

vote ten percent (10%) or more of the securities having ordinary voting power
for the election of directors, managing general partners or the equivalent.

“Convertible Notes Documents” means that certain Indenture between the Borrower
and Wilmington Trust, National Association, as trustee, dated as of January 9,
2017 and all other agreements, instruments and other documents pursuant to which
the Convertible Senior Notes have been or will be issued or otherwise setting
forth the terms of the Convertible Senior Notes.

“Convertible Senior Notes” means the 5.50% Convertible Senior Notes of the
Borrower due June 15, 2022 issued and sold on January 9, 2017 pursuant to the
Convertible Notes Documents.

“Ctrack Business” means the Ctrack fleet business of the Borrower and its
Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any period on or prior to the Maturity
Date (i) with respect to any Obligation for which a rate is specified, a rate
per annum equal to five percent (5.00%) in excess of the rate otherwise
applicable thereto and (ii) with respect to any Obligation for which a rate is
not specified or available, a rate per annum equal to the Base Rate plus the
Applicable Rate plus five percent (5.00%), and (b) with respect to any period
after the Maturity Date (including following any acceleration of the Loans)
(i) with respect to any Obligation for which a rate is specified, a rate per
annum equal to twelve and one-half percent (12.50%) in excess of the rate
otherwise applicable thereto and (ii) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate plus twelve and one-half percent (12.50%) in each case, to
the fullest extent permitted by applicable Law.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, conveyance, assignment, transfer,
license, lease or other disposition (including any Sale and Leaseback
Transaction) of any property by any Loan Party or Subsidiary (or the granting of
any option or other right to do any of the foregoing), including any sale,
conveyance, assignment, transfer, license, lease or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, or the sale or issuance of Equity Interests in the
Borrower or any Subsidiary, but excluding any (a) Involuntary Disposition and
(b) the disposition of cash and Cash Equivalents in the ordinary course of
business.

“Disposition Prepayment Percentage” means (a) with respect to the first
$5,000,000 of Net Cash Proceeds received by the Loan Parties or their
Subsidiaries from Disposition

 

-9-



--------------------------------------------------------------------------------

Prepayment Events following the Closing Date, 0%, (b) with respect to the
aggregate amount of Net Cash Proceeds received by the Loan Parties or their
Subsidiaries from Disposition Prepayment Events following the Closing Date that
is in excess of $5,000,000 but is less than or equal to $20,000,000, 50% and
(c) with respect to the aggregate amount of Net Cash Proceeds received by the
Loan Parties or their Subsidiaries from Disposition Prepayment Events following
the Closing Date that is in excess of $20,000,000, 100%, in each case after
giving effect to the applicable transaction.

“Disposition Prepayment Event” has the meaning specified in Section 2.5(b).

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-10-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), or a comparable or successor rate which rate is selected by the
Administrative Agent and approved by the Required Lenders, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent and
approved by the Required Lenders from time to time) (in such case, the “LIBOR
Rate”) at or about 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that (i) to the extent a comparable or successor rate is
approved by the Required Lenders in connection herewith, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such

 

-11-



--------------------------------------------------------------------------------

market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (ii) notwithstanding the foregoing,
for purposes of this Agreement, the Eurodollar Rate shall in no event be less
than 1.00% at any time.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exchanged Loans” has the meaning specified in Section 2.3.

“Excluded Equity Interests” means, collectively (a) any Voting Stock of any CFC,
solely to the extent that such Voting Stock represents more than 65% of the
outstanding Voting Stock of such CFC and (b) any Equity Interests of any
Subsidiary of a CFC.

“Excluded Property” means, with respect to any Loan Party, (a) any Real Estate
other than Material Real Estate, (b) any Excluded Equity Interests, (c) any
United States intent-to-use trademark applications prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the United States Patent and Trademark Office
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral and (d) any rights or interest in any General Intangible,
Instrument, contract, lease, permit, license, or license agreement covering real
or personal property of any Loan Party if under the terms of such General
Intangible, Instrument, contract, lease, permit, license, or license agreement,
or applicable law with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or under the terms of such General
Intangible, Instrument, contract, lease, permit, license, or license agreement,
and the Equipment and Goods, if any, which are the subject thereof, and such
prohibition or restriction has not been waived or the consent of the other party
to such General Intangible, Instrument, contract, lease, permit, license, or
license agreement has not been obtained (provided, that, (A) the foregoing
exclusions of this clause (d) shall in no way be construed (1) to apply to the
extent that any described prohibition or restriction is unenforceable under the
UCC or other applicable Law (including Debtor Relief Laws) or principles of
equity, (2) to apply to the extent that any consent or waiver has been obtained
that would permit the Collateral Agent’s security interest or lien
notwithstanding the prohibition or restriction on the pledge of such General
Intangible, Instrument, contract, lease, permit, license, or license agreement
or to the extent the Person in whose favor the applicable contractual
restriction runs is to the Borrower or any Subsidiary or (3) to limit, impair,
or otherwise affect any of the Collateral Agent’s continuing security interests
in and liens upon any rights or interests of the Borrower in or to (x) monies
due or to become due under or in connection with any described General
Intangible, Instrument, contract, lease, permit, license, license agreement, or
stock (including any accounts or stock), or (y) any proceeds from

 

-12-



--------------------------------------------------------------------------------

the sale, license, lease, or other dispositions of any such General Intangible,
Instrument, contract, lease, permit, license, license agreement, or stock).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loans or Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1(e), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
May 8, 2017, between Inseego Corp., as the borrower, the guarantors party
thereto from time to time and Lakestar Semi Inc., as lender.

“Exit Fee” means a fee due and payable to each Lender on each Loan Payment Date
in an amount equal to 1.5% of the principal balance of the Loans of such Lender
being prepaid or repaid on such date; provided that the Exit Fee shall not be
payable in respect of the Permitted Payment Amount; provided further that, so
long as no Event of Default exists, the Exit Fee shall be paid in Exit Fee
Shares (it being understood that any fractional Exit Fee Shares shall be paid in
cash).

“Exit Fee Shares” means, as of any date of determination, shares of Series E
Preferred Stock issuable in payment of any Exit Fee in an amount determined by
dividing (x) the amount of the Exit Fee due and payable on such date of
determination by (y) $1,000.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, but not limited
to, tax refunds, pension plan reversions, proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings and proceeds of Involuntary
Dispositions), non-ordinary course proceeds from settlements, arbitral awards
and judgments, indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds or payments of any of the foregoing to the extent that such are
received by any Person (i) and applied to pay (or to reimburse such Person for
its prior payment of) the reasonable and documented costs and expenses paid in
cash by such Person with respect thereto or (ii) in connection with collection
actions instituted by such Person against a third party in connection with
accounts receivable owed to such Person; provided further that any cash received
by or paid to the Borrower or any

 

-13-



--------------------------------------------------------------------------------

of its Subsidiaries from the sale or issuance of common Equity Interests of the
Borrower shall not constitute an “Extraordinary Receipt” hereunder.

“Facility” means at any time, (a) on or prior to the Closing Date, the aggregate
amount of the Commitments at such time and (b) thereafter, the aggregate
principal amount of the Loans outstanding at such time.

“Facility Termination Date” means the date as of which (a) the Commitments have
terminated and (b) all Secured Obligations have been paid in full in cash (other
than contingent indemnification obligations for which no claim has been made).

“Fair Market Value” shall mean, with respect to any asset on any date of
determination, the value of the consideration obtainable in a sale of such asset
at such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as reasonably determined by the Borrower in good faith; provided
that with respect to any such asset with a Fair Market Value determined in
accordance with this definition to be at least $500,000, the Administrative
Agent shall have received (for distribution to the Lenders) a certificate from a
Responsible Officer setting forth in reasonable detail the basis for such
determination in form and substance reasonably satisfactory to the Required
Lenders.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement, treaty, regulations, guidance or any other
agreement entered into in order to comply with, facilitate, supplement or
implement the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letters” means, collectively, (a) that certain Fee Letter, dated as of the
date hereof, between the Borrower and the Initial Lenders and (b) that certain
Fee Letter, dated as of the date hereof, between the Borrower and the
Administrative Agent.

 

-14-



--------------------------------------------------------------------------------

“Feeney Earnout” means the outstanding payment obligations, if any, to the
former stockholders of R.E.R. Enterprises, Inc. (dba Feeney Wireless) pursuant
to that certain Agreement and Plan of Merger dated as of March 27, 2015, by and
among Inseego Corp. (as assignee of Novatel Wireless, Inc.), R.E.R. Enterprises,
Inc., the then stockholders of R.E.R. Enterprises, Inc., and the other parties
thereto, as amended.

“Flood Hazard Property” means any Mortgaged Property with buildings or other
structures in an area designated by the Federal Emergency Management Agency as
having special flood hazards.

“Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto (the “Flood Disaster Protection Act”), (iii) the National Flood
Insurance Reform Act of 1994 as now or hereafter in effect or any successor
statute thereto and (iv) the Flood Insurance Reform Act of 2004, and any
regulations promulgated thereunder, as now or hereafter in effect or any
successor statute or regulations thereto.

“Flood Notice” has the meaning set forth in Section 6.13(b).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.3.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or

 

-15-



--------------------------------------------------------------------------------

indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 9.1.

“Guarantors” means, collectively, the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.12 or
Article IV.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Increase Effective Date” has the meaning specified in Section 2.6(a).

“Increase Joinder” has the meaning specified in Section 2.6(e).

“Incremental Amount” means, at any time, such amount of Incremental Term Loans
such that the aggregate principal amount of all outstanding Incremental Term
Loans after giving effect to such Incremental Term Loans does not exceed
$10,000,000.

“Incremental Request” has the meaning specified in Section 2.6(a).

“Incremental Term Commitments” has the meaning specified in Section 2.6(c)(iii).

 

-16-



--------------------------------------------------------------------------------

“Incremental Term Loans” means, any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or Contingent Obligations of such Person
arising under letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations (including, without limitation, earnout obligations to the
extent due and payable) of such Person to pay the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g) all obligations of such Person to, prior to December 15, 2020, purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; provided, however, for the avoidance of
doubt, the obligations of the Borrower to purchase, redeem, retire, defease or
otherwise make any payment in respect of the Series E Preferred Stock (as
defined herein) shall not constitute Indebtedness hereunder; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

-17-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.4(b).

“Information” has the meaning specified in Section 10.7.

“Initial Lenders” means, collectively, (A) on or prior to the “Effective Date”
as set forth in each of (x) that certain Assignment and Assumption Agreement,
dated July 23, 2019, between 1992 Tactical Credit Master Fund, L.P., as
assignor, and South Ocean Funding LLC, as assignee (the “Tactical Credit Initial
Lender Assignment Agreement”) and (y) that certain Assignment and Assumption
Agreement, dated July 23, 2019, between Highbridge MSF International Ltd. (f/k/a
1992 MSF International Ltd.), as assignor, and South Ocean Funding LLC, as
assignee (the “MSF Initial Lender Assignment Agreement” and, together with the
Tactical Credit Initial Lender Assignment Agreement, the “Initial Lenders
Assignment Agreements”), (i) 1992 Tactical Credit Master Fund, L.P. and
(ii) Highbridge MSF International Ltd. (f/k/a 1992 MSF International Ltd.), each
in its capacity as a Lender hereunder as of the Closing Date; and (B) after the
“Effective Date” as set forth in the Initial Lenders Assignment Agreements,
South Ocean Funding LLC or any of its Affiliates, each in its capacity as a
Lender hereunder.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” has the meaning specified in Section 7.2(d).

“Interest Payment Date” means, the last Business Day of each calendar
monthquarter and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or continued as a Eurodollar
Rate Loan and ending on the date three (3) months thereafter; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Shares” has the meaning specified in Section 2.8(c)(ii).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of

 

-18-



--------------------------------------------------------------------------------

another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
interest in, another Person (including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guaranties Indebtedness of such other Person), or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, but decreased to the extent of any
dividends received in relation to, or repayments of, such Investments.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of
Section 6.12.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, governmental
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lenders” means, collectively (a) each Initial Lender, (b) any other Person that
shall have become a party hereto after the Closing Date pursuant to an
Assignment and Assumption and (c) each Additional Lender that shall have become
party hereto after the Closing Date pursuant to an Increase Joinder, in each
case, other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means unrestricted cash and Cash Equivalents of the Loan Parties
that are (a) held in an account that is the subject of a Qualifying Control
Agreement; provided that a Qualifying Control Agreement shall not be required
for 30 days after the Closing Date (or such later date as the Required Lenders
shall agree), (b) not subject to any Lien senior to the Liens of

 

-19-



--------------------------------------------------------------------------------

the Collateral Agent and (c) not held in a restricted account, a payroll
account, tax account, trust account, pension account, royalty account or similar
type of account.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty,
(c) the Collateral Documents, (d) each Joinder Agreement, (e) the Perfection
Certificate, (f) the Fee Letters and (g) all other certificates, agreements,
documents and instruments executed and delivered, in each case, by or on behalf
of any Loan Party pursuant to the foregoing.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loan Payment Date” shall mean (a) any date that all or a portion of the Loans
are prepaid or repaid by the Borrower pursuant to Section 2.5 or 2.7 or
otherwise in accordance with this Agreement (other than in accordance with the
last proviso to Section 10.1 and with Section 10.15) and (b) any other date on
which all or a portion of the Loans become due and payable in accordance with
Section 8.2.

“Loan Payment Fees” means, collectively, the Prepayment Fee and the Exit Fee.

“Loan Payment Fee Shares” means, collectively, the Prepayment Fee Shares and the
Exit Fee Shares.

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement, including for the avoidance of doubt, Loans made pursuant to
Section 2.1 and the Incremental Term Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means, individually or in the aggregate, (a) a
material adverse change in, or a material adverse effect upon, the operations
(including results of operation), business, properties, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights, remedies or benefits of any Agent or any of the Lenders under any Loan
Document (including a material adverse effect upon a significant portion of the
Collateral or the validity, perfection or priority of the Collateral Agent’s
Liens on such Collateral), or of the ability of the Loan Parties to perform
their obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect, rights, remedies, benefits or
enforceability against the Loan Parties of the Loan Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Borrower or any Subsidiary is a party or by which it is bound (i) that
generated more than $5 million in revenue to Borrower or its Subsidiaries or
expenditure payable by Borrower or its Subsidiaries during the Borrower’s most
recent fiscal year or is anticipated to generate more than $5 million in such
revenue or expenditure during the Borrower’s current fiscal year, or (ii) that
has been filed or was required to have been filed as an exhibit to the SEC
Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

-20-



--------------------------------------------------------------------------------

“Material Real Estate” means any Real Estate that has a Fair Market Value in
excess of $500,000, as reasonably determined by the Borrower based on available
information including book value, assessed value, existing title policy amounts
and existing appraisals.

“Maturity Date” means August 23, 2020; provided that the Maturity Date with
respect to any Incremental Term Loan shall mean the Incremental Term Loan
Maturity Date specified with respect thereto in the applicable Increase Joinder.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance or the Applicable Rate, the most recently
completed four (4) fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 6.1).

“MiFi Business” means Novatel Wireless Inc.’s mobile broadband business, which
includes its MiFi branded hotspots and USB modem product lines.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, deeds of trust or similar instruments
executed by a Loan Party that purports to grant a Lien to the Collateral Agent
for the benefit of the Secured Parties in any Mortgaged Properties, in form and
substance satisfactory to the Collateral Agent and the Required Lenders.

“Mortgaged Property” means any owned real property of a Loan Party that is or
will become encumbered by a Mortgage in favor of the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms of this Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“NASDAQ” means The NASDAQ Stock Market.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received (including any cash received in respect of any non-cash proceeds
(including, without limitation, the monetization of notes receivables), but only
as and when received), directly or indirectly, by any Loan Party or any
Subsidiary in respect of any Disposition or Involuntary Disposition, net of (a)
direct costs incurred in connection therewith (including, without limitation,
legal, accounting and investment banking fees and sales commissions), (b) taxes
paid or payable as a result thereof, in each case to the extent, but only to the
extent, that the amounts so deducted are actually paid or payable to a Person
that is not an Affiliate of such Loan Party, and are properly attributable to
such transaction and (c) the amount actually used to repay any Indebtedness

 

-21-



--------------------------------------------------------------------------------

secured by a Permitted Lien (ranking senior to any Lien of the Collateral Agent)
on the related property to the extent (x) required by the terms of such
Indebtedness to be so repaid or (y) failure to so repay such Indebtedness would
result in a default thereunder; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by any Loan
Party or any Subsidiary in any Disposition or Involuntary Disposition.

“New Money Loans” has the meaning specified in Section 2.3.

“NFIP” means the National Flood Insurance Program.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.1 and (ii) has been
approved by the Required Lenders.

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of the date hereof among the Borrower, as purchaser and the Note Sellers.

“Note Sellers” means the Persons identified as sellers under the Note Purchase
Agreement.

“Notice of Borrowing” means a notice of the Borrowing on the Closing Date, which
shall be substantially in the form of Exhibit F or such other form as may be
approved by the Administrative Agent and the Initial Lenders, appropriately
completed and signed by a Responsible Officer.

“Notice of Loan Prepayment” means a notice of prepayment with respect to the
Loans, which shall be substantially in the form of Exhibit D or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Novatel Convertible Notes Documents” means that certain Indenture between
Novatel Wireless, Inc. and Wilmington Trust, National Association, as trustee,
dated as of June 10, 2015 and all other agreements, instruments and other
documents pursuant to which the Novatel Convertible Senior Notes have been or
will be issued or otherwise setting forth the terms of the Novatel Convertible
Senior Notes.

“Novatel Convertible Senior Notes” means the 5.50% Convertible Senior Notes of
Novatel Wireless, Inc. due June 15, 2020 issued and sold on June 10, 2015
pursuant to the Novatel Convertible Notes Documents.

“Obligations” means, in each case, whether now in existence or hereafter arising
(a) all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief

 

-22-



--------------------------------------------------------------------------------

Laws naming such Person as the debtor in such proceeding, regardless of whether
such advances to, and debts, liabilities, obligations, covenants and duties of
such Loan Party are allowed or allowable claims in such proceeding and (b) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, and including interest, expenses
(including attorneys’ fees), charges, commissions and fees that accrue in
respect of the Loans, the Loan Payment Fees and the other obligations under the
Loan Documents after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
expenses, charges, commissions and fees are allowed or allowable claims in such
proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any prepayments or repayments thereof
occurring on such date.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

-23-



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” means the information certificate of the Borrower and
the other Loan Parties dated as of the date hereof.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

(a) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(b) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Required Lenders that, after giving effect to the Acquisition on a Pro Forma
Basis, (i) the Loan Parties are in Pro Forma Compliance and (ii) the
Consolidated Interest Coverage Ratio shall be at least 2.00:1.00, calculated
using the same Measurement Period used to determine Pro Forma Compliance;

(c) the Collateral Agent shall have received (or shall receive in connection
with the closing of such Acquisition) a first priority perfected security
interest in all property (including, without limitation, Equity Interests)
acquired with respect to the Target in accordance with the terms of Section 6.13
and the Target, if a Person, shall have executed a Joinder Agreement to the
extent required by Section 6.12;

(d) if requested by the Required Lenders, the Lenders shall have received at
least fifteen (15) days prior to the consummation of such Acquisition (i) a
description of the material terms of such Acquisition, (ii) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date and (iii) consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to such
Acquisition);

(e) the Target shall have positive operating cash flow less capital expenditures
as determined in accordance with GAAP for the four (4) fiscal quarter period
prior to the acquisition date;

 

-24-



--------------------------------------------------------------------------------

(f) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target;

(g) the purchase consideration payable in respect of a Permitted Acquisition
(including deferred payment obligations) individually or in the aggregate,
during any twelve- month period, shall not exceed $10,000,000; provided that
such limit shall be $25,000,000 so long as the portion of the purchase
consideration that is paid from a source other than the proceeds of Equity
Interests issued after the Closing Date by the Borrower (in connection with
Permitted Acquisitions) does not exceed $10,000,000;

(h) no Indebtedness will be incurred, assumed, or would exist with respect to
the Borrower or its Subsidiaries as a result of such Acquisition, other than
indebtedness permitted under clauses (c), (f), (k) and (n) of Section 7.2 and no
Liens will be incurred, assumed or would exist with respect to the assets of the
Borrower or its Subsidiaries as a result of such Acquisition other than
Permitted Liens; and

(i) the assets or Equity Interests acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located in the United
States or the Person whose stock is being acquired is organized in a
jurisdiction located within the United States, unless otherwise consented to by
Required Lenders in their sole discretion.

“Permitted IP Disposition” has the meaning set forth in Section 7.5(g).

“Permitted Liens” has the meaning set forth in Section 7.1.

“Permitted Payment Amount” means the first $10,000,000 aggregate principal
amount of the Loans that is repaid or prepaid following the Closing Date.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.2(c), the Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) the Weighted Average Life to
Maturity of the Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension shall be no shorter than the Weighted Average
Life to Maturity of the Indebtedness being modified, refinanced, refunded,
renewed or extended, (d) immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing and (e) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Secured Obligations, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is

 

-25-



--------------------------------------------------------------------------------

subordinated in right of payment to the Secured Obligations on terms at least as
favorable to the Secured Parties as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended. For the avoidance of doubt, it is understood that a Permitted
Refinancing may constitute a portion of an issuance of Indebtedness in excess of
the amount of such Permitted Refinancing; provided that such excess amount is
otherwise permitted to be incurred under Section 7.2.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof, (d) the sale or
disposition of Cash Equivalents, and (e) lease, sublease, non-exclusive license
and non-exclusive sublicenses of property of the Borrower or any Subsidiary in
the ordinary course of business and consistent with past practice.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Prepayment Fee” shall mean a fee due and payable to each Lender on each Loan
Payment Date in an amount equal to the applicable amount set forth below:

(a) if such Loan Payment Date occurs after the Closing Date and prior to the
first anniversary of the Closing Date, 12.00% of the principal balance of the
Loans of such Lender being repaid or prepaid;

(b) if such Loan Payment Date occurs on or after the first anniversary of the
Closing Date and before the second anniversary of the Closing Date, 4.00% of the
principal balance of the Loans of such Lender being repaid or prepaid; and

(c) if such Loan Payment Date occurs on or after the second anniversary of the
Closing Date and before the Maturity Date, 2.00% of the principal balance of the
Loans of such Lender being repaid or prepaid;

provided that, notwithstanding anything herein to the contrary, the Prepayment
Fee shall not be payable in respect of the Permitted Payment Amount; provided
further that, so long as no Event of Default exists, the Prepayment Fee shall be
paid in Prepayment Fee Shares (it being understood that any fractional
Prepayment Fee Shares shall be paid in cash).

“Prepayment Fee Shares” means, as of any date of determination, shares of Series
E Preferred Stock issuable in payment of any Prepayment Fee in an amount
determined by dividing

 

-26-



--------------------------------------------------------------------------------

(x) the amount of the Prepayment Fee due and payable on such date of
determination by (y) $1,000.

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenant set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default under Section 7.11
after giving Pro Forma Effect, based upon the results of operations for the most
recently completed Measurement Period to (a) such transaction and (b) all other
transactions which are contemplated or required to be given Pro Forma Effect
hereunder that have occurred on or after the first day of the relevant
Measurement Period.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Collateral Agent,
which agreement is in form and substance acceptable to the Collateral Agent and
the Required Lenders and which provides the Collateral Agent, for the benefit of
the Secured Parties, with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) or securities account(s) described therein.

“Real Estate” means all real property at any time owned by the Borrower or any
Subsidiary in the United States.

 

-27-



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent and (b) any Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the Outstanding Amount.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Article IV, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent or the
Required Lenders, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent or the
Required Lenders, appropriate authorization documentation, in form and substance
satisfactory to the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
or any similar rule or regulation hereafter adopted by the SEC having
substantially the same effect as such rule.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale” means the sale by the Borrower of all outstanding shares of Novatel
Wireless, Inc. pursuant to the terms of that certain Stock Purchase Agreement
dated September 21, 2016 by and between the Borrower and Novatel Wireless, Inc.,
on the one hand, and T.C.L. Industries Holdings (H.K.) Limited and Jade Ocean
Global Limited, on the other hand.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now

 

-28-



--------------------------------------------------------------------------------

owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Filings” means all reports, schedules, forms, statements and other
documents required to be filed by the Borrower under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) of the Exchange Act.

“Second Amendment Effective Date” means March 9, 2020.

“Secured Obligations” means (a) in the case of the Borrower, all Obligations and
(b) in the case of any Guarantor, such Guarantor’s Guaranteed Obligations.

“Secured Parties” means, collectively, the Agents, the Lenders and the
Indemnitees.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Collateral Agent by each of the Loan
Parties.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Series E Preferred Stock” means up to 10,00014,500 shares (without giving
effect to any additional shares permitted to be issued pursuant to
Section 7.6(f)(ii)) of Series E Fixed-Rate Cumulative Perpetual Preferred Stock
of Inseego Corp., par value $0.001 per share, with the rights, preferences and
privileges as set forth in the Certificate of Designation filed in connection
therewith. and with a liquidation preference per share of $1,000 (as amended,
the “Certificate of Designation”). For the avoidance of doubt, each Lender
agrees that for purposes of the Certificate of Designation, the “original issue
date” of any shares of Series E Preferred Stock issued pursuant to this
Agreement shall be the date such shares are issued and delivered by the Borrower
to such Lender.

“Share Election Notice” has the meaning specified in Section 2.8(c)(ii).

“Shares” means, collectively, the Loan Payment Fee Shares and Interest Shares.

 

-29-



--------------------------------------------------------------------------------

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit C.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the present fair saleable value of the
assets of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person will not have an unreasonably
small amount of capital with which to conduct business, and (e) such Person will
be able to pay its debts when they mature. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender or any Affiliate of
such Lender).

 

-30-



--------------------------------------------------------------------------------

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $500,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non- perfection or priority.

“United States” and “U.S.” mean the United States of America.

“USAC” has the meaning specified in Section 5.24(b).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right to so vote has
been suspended by the happening of such contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

 

-31-



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write¬down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2

Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-32-



--------------------------------------------------------------------------------

1.3

Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

(c) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11, be given Pro
Forma Effect as of the first day of such Measurement Period.

 

1.4

Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

-33-



--------------------------------------------------------------------------------

1.5

Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

No Agent or Lender warrants or accepts responsibility, neither shall any Agent
or Lender have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate” or
with respect to any comparable or successor rate thereto.

 

1.6

UCC Terms.

Terms defined in the UCC and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those definitions.

ARTICLE II

COMMITMENTS AND BORROWINGS

 

2.1

The Loans. Subject to the terms and conditions set forth herein and, with
respect to the Exchanged Loans, the Note Purchase Agreement, each Initial
Lender, severally and not jointly, agrees to make Loans to the Borrower, in
Dollars, on the Closing Date in an amount equal to the Commitment of such
Initial Lender to make such Loans and as provided further in Section 2.3 below.
The Loans made on the Closing Date shall constitute Eurodollar Rate Loans made
by the Initial Lenders on a ratable basis in accordance with their respective
Commitments. Once repaid or prepaid, the Loans may not be reborrowed.

 

2.2

Advance and Eurodollar Rate Loan.

(a) Advances. Subject to the borrowing procedures set forth in Section 2.3 and
upon satisfaction of the conditions set forth in Article IV, each Initial Lender
shall make the requested funds available to the Borrower on the Closing Date by
wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) such Initial Lender by the Borrower.

(b) Eurodollar Rate Loan. Except as otherwise provided herein, a Eurodollar Rate
Loan shall automatically be continued only on the last day of an Interest Period
for such Eurodollar Rate Loan. During the existence of a Default, at the option
of the Required Lenders and upon notice to the Borrower, the Loans may not be
continued as a Eurodollar Rate Loan, and the Required Lenders may require that
any or all of the outstanding Eurodollar Rate Loan be converted immediately to a
Base Rate Loan. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for a
Eurodollar Rate Loan upon determination of such interest rate.

 

2.3

Borrowing Procedures; Closing Date Mechanics. Other than as set forth below with
respect to the Exchanged Loans, the Borrowing shall be made by a Notice of
Borrowing delivered to the Administrative Agent (for distribution to the Initial
Lenders) and received by Administrative Agent no later than 5:00 p.m. on the
Business Day prior to the Closing Date (or such later time as the Initial
Lenders may agree in their sole

 

-34-



--------------------------------------------------------------------------------

discretion). After receipt of the Notice of Borrowing, the Administrative Agent
shall promptly notify the Initial Lenders by telecopy, telephone, email, or
other electronic form of transmission acceptable to the Initial Lenders, of the
requested Borrowing. Each Initial Lender shall make such Loans to be made by it
hereunder on the proposed Closing Date by wire transfer of immediately available
funds by 11:00 a.m. on the Business Day that is the requested Closing Date to
the applicable account in accordance with the Notice of Borrowing (such Loans,
the “New Money Loans”). The Administrative Agent will make the New Money Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the applicable account set forth in the Notice of Borrowing. Nothing
herein shall be deemed to obligate any Lender to obtain the funds for its New
Money Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its New Money
Loan in any particular place or manner. Notwithstanding anything to the contrary
contained herein (and without affecting any other provisions hereof), the funded
portion of each New Money Loan to be made on the Closing Date shall be equal to
98.00% of the principal amount of such New Money Loan (it being agreed that the
full principal amount of each such New Money Loan shall be the “initial”
principal amount of such New Money Loan and deemed outstanding on the Closing
Date and the Borrower shall be obligated to repay 100% of the principal amount
of each such New Money Loan as provided hereunder). The Borrowing of the Loans
(other than New Money Loans) on the Closing Date shall be satisfied by the
delivery by each Initial Lender of 100% of the proceeds of such Loans from such
Initial Lender to the Note Sellers in satisfaction of payment of the purchase
price owed to such Note Sellers under, and in accordance with, the Note Purchase
Agreement (such Loans, the “Exchanged Loans”) and the Borrower hereby directs
each Initial Lender to so deliver the proceeds of the Exchanged Loans in
accordance with the provisions of the Note Purchase Agreement. Notwithstanding
the foregoing, no Initial Lender shall have an obligation to make any Loan if
one or more of the applicable conditions precedent set forth in Article IV has
not been or will not be satisfied on the requested Closing Date unless such
condition has been waived in accordance with the applicable provisions of
Article IV.

 

2.4

[Reserved].

 

2.5

Prepayments.

(a) Optional. The Borrower may, by delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time on or after the
Closing Date, voluntarily prepay the Loans in whole or in part together with the
applicable Loan Payment Fees and any amounts due pursuant to Section 3.5;
provided that, (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) one (1) Business Days prior to any date of prepayment
of a Eurodollar Rate Loan and (2) on the date of prepayment of a Base Rate Loan;
and (B) any prepayment of the Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; or if less, the entire
principal amount thereof then outstanding, and shall be accompanied by the
applicable Loan Payment Fees and any amounts due pursuant to Section 3.5. Each
such notice shall specify the date and amount of such prepayment, the applicable
Loan Payment Fees (if any), the amount of the applicable Loan Payment Fee Shares
(if any) and the remaining portion of the Permitted Payment Amount (if

 

-35-



--------------------------------------------------------------------------------

any). The Administrative Agent will promptly notify each Lender of its receipt
of any such Notice of Loan Prepayment, and of the amount of such Lender’s
ratable portion of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
Notice of Loan Prepayment shall be due and payable on the date specified
therein. Any prepayment shall be accompanied by all accrued interest on the
amount prepaid and the applicable Loan Payment Fees and any amounts due pursuant
to Section 3.5.

 

  (b)

Mandatory.

(i) Dispositions. If the Loan Parties and their Subsidiaries (x) Dispose of any
property in any transaction or series of related transactions, other than
(i) any Disposition that constitutes a sale or issuance of Equity Interests of
the Borrower, (ii) any Permitted Transfer, (iii) any Permitted IP Disposition,
or (iv) any Disposition of all or any portion of (1) the MiFi Business, (2) the
Ctrack Business or (3) the Equity Interests of any Person that services the
Ctrack Business, or (y) realize any Net Cash Proceeds resulting from an
Involuntary Disposition other than in respect of all or any portion of (1) the
MiFi Business, (2) the Ctrack Business or (3) the Equity Interests of any Person
that services the Ctrack Business (any of the foregoing described in clause
(x) or clause (y), a “Disposition Prepayment Event”), within five (5) Business
Days after any such Disposition Prepayment Event, the Borrower shall prepay the
Loans in an aggregate amount equal to the Disposition Prepayment Percentage of
the Net Cash Proceeds received in respect of such Disposition Prepayment Event.
If the Loan Parties and their Subsidiaries (x) Dispose (in any transaction or
series of related transactions) of all or any portion of (1) the MiFi Business
(other than a Permitted IP Disposition), (2) the Ctrack Business other than
(A) the Ctrack Business in New Zealand and/or Australia or (B) the real estate
owned by the Borrower’s Subsidiaries and used in the Ctrack Business, or (3) the
Equity Interests of any Person that services the Ctrack Business other than the
Ctrack Business in New Zealand and/or Australia, or (y) realize any Net Cash
Proceeds resulting from an Involuntary Disposition of all or any portion of
(1) such MiFi Business, (2) such Ctrack Business or (3) such Equity Interests,
within five (5) Business Days after any such Disposition or Involuntary
Disposition the Borrower shall prepay the Loans in an aggregate amount equal to
100% of the Net Cash Proceeds received in respect of such Disposition or
Involuntary Disposition. If the Loan Parties and their Subsidiaries (x) make any
Permitted IP Disposition, (y) Dispose (in any transaction or series of related
transactions) of all or any portion of (1) the Ctrack Business in New Zealand
and/or Australia or the real estate owned by the Borrower’s Subsidiaries and
used in the Ctrack Business, or (2) the Equity Interests of any Person that
services the Ctrack Business in New Zealand and/or Australia, or (z) realize any
Net Cash Proceeds resulting from an Involuntary Disposition of all or any
portion of (1) such Ctrack Business or (2) such Equity Interests, within five
(5) Business Days after any such Disposition or Involuntary Disposition the
Borrower shall prepay the Loans in an aggregate amount equal to 50% of the Net
Cash Proceeds received in respect of such Disposition or Involuntary
Disposition; provided that if the Net Cash Proceeds received in respect of
(A) all Permitted IP Dispositions together with all Extraordinary Receipts
described in Section 2.5(b)(iii)(y) below exceed $3,000,000 in the aggregate,
then the Borrower shall, without duplication, prepay the Loans in an aggregate
amount equal to 100% of such Net Cash Proceeds in

 

-36-



--------------------------------------------------------------------------------

excess of $3,000,000, and (B) all Dispositions under clause (y) of this sentence
exceed $10,000,000 in the aggregate, then the Borrower shall, without
duplication, prepay the Loans in an aggregate amount equal to 100% of such Net
Cash Proceeds in excess of $10,000,000.

(ii) Debt Issuance. Promptly upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any issuance of Indebtedness not
permitted under Section 7.2, the Borrower shall prepay the Loans in an aggregate
principal amount equal to 100% of such Net Cash Proceeds.

(iii) Extraordinary Receipts. Promptly upon receipt by any Loan Party or any
Subsidiary of (x) any Extraordinary Receipt (other than in respect of a
Permitted IP Disposition) received by or paid to or for the account of any Loan
Party or any of its Subsidiaries, and not otherwise included in this
Section 2.5(b), the Borrower shall prepay the Loans in an aggregate principal
amount equal to 100% of all Net Cash Proceeds received therefrom and (y) any
Extraordinary Receipt in respect of a Permitted IP Disposition received by or
paid to or for the account of any Loan Party or any of its Subsidiaries, and not
otherwise included in this Section 2.5(b), the Borrower shall prepay the Loans
in an aggregate principal amount equal to 50% of all Net Cash Proceeds received
therefrom; provided that if the Net Cash Proceeds received in respect of all
Permitted IP Dispositions together with all Extraordinary Receipts described in
this clause (y) exceed $3,000,000 in the aggregate, then the Borrower shall,
without duplication, prepay the Loans in an aggregate amount equal to 100% of
such Extraordinary Receipts in excess of $3,000,000.

(iv) MiFi Break Fee. Promptly upon receipt by any Loan Party or any Subsidiary
of any termination or break-up fee in connection with the Sale, the Borrower
shall prepay the Loans as hereinafter provided in an aggregate principal amount
equal to 100% of all Net Cash Proceeds received therefrom.

(v) Loan Prepayment Fees. All prepayments under this Section 2.5(b) shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment and the applicable Loan Payment Fees due as of such date.

If the Borrower determines in good faith that any prepayment described under
this clause (b) (1) in the case of any prepayment attributable to any Foreign
Subsidiary, would violate any local law (e.g., financial assistance, corporate
benefit, thin capitalization, capital maintenance and similar legal principles,
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of the relevant subsidiaries) or (2) would require any
Loan Party or any Subsidiary thereof to incur a material and adverse tax
liability (including any withholding tax), in each case, if the amount subject
to the relevant prepayment were upstreamed or transferred as a distribution or
dividend (any amount limited as set forth in clauses (1) and (2) of this
paragraph, a “Restricted Amount”), the amount of the relevant prepayment shall
be reduced by the Restricted Amount; provided that (x) any such determination
shall be set forth in a certificate from a Responsible Officer to the
Administrative Agent (for distribution to the Lenders) setting forth in
reasonable detail the basis for such good faith determination and (y) if the
circumstance giving rise to any Restricted Amount ceases to exist, the relevant
Subsidiary

 

-37-



--------------------------------------------------------------------------------

shall repatriate or distribute the amount that no longer constitutes a
Restricted Amount to the Borrower for application to the Loans as required above
promptly following the date on which the relevant circumstance ceases to exist.

 

2.6

Incremental Term Loans.

(a) The Borrower may, by written notice (each, an “Incremental Request”) to the
Administrative Agent from time to time (whereupon the Administrative Agent shall
promptly make such notice available to each of the Lenders), request the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment”) in an aggregate amount following the Closing Date not to
exceed the Incremental Amount from Lenders or additional banks, financial
institutions or other institutional lenders as provided below. Each such notice
shall specify (i) the amount of the Incremental Term Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$10,000,000 or such lesser amount equal to the remaining Incremental Amount),
and (ii) the date (each, an “Increase Effective Date”) on which the Borrower
proposes that the Incremental Term Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent.

(b) The Incremental Term Commitments shall become effective as of the Increase
Effective Date; provided that:

(i) no Lender shall be obligated to provide any Incremental Term Commitment
unless it shall have separately agreed to do so, and the determination to
provide such commitments shall be within the sole and absolute discretion of
such Lender;

(ii) the creation or provision of any Incremental Term Commitment or Incremental
Term Loan shall require the approval of each Initial Lender in its sole
discretion (which approval shall be separate and distinct from such Lender’s
discretionary right to agree to provide any portion of any Incremental Term
Commitment and any such approval of the Borrower’s incurrence of any Incremental
Term Commitment shall not, in and of itself, require or imply that such Lender
agrees to provide any portion of such Incremental Term Commitment);

(iii) no Default or Event of Default shall have occurred and be continuing or
would exist after giving effect to such Incremental Term Commitments;

(iv) after giving effect to such Incremental Term Commitments, the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(without duplication of materiality) on and as of the Increase Effective Date
with the same effect as though such representations and warranties had been made
on and as of such; provided that to the extent that a representation and
warranty specifically refers to a given date or period, it shall be true and
correct in all material respects as of such date or period, as the case may be;
and

 

-38-



--------------------------------------------------------------------------------

(v) if requested by the Initial Lenders, the Lenders shall have received an
opinion or opinions of counsel for the Loan Parties, dated the Increase
Effective Date and addressed to the Administrative Agent and the Lenders, in
form and substance acceptable to the Initial Lenders.

(c) The terms and provisions of the Incremental Term Loans made pursuant to
Incremental Term Commitments shall be as follows:

(i) except as otherwise set forth herein or in the Increase Joinder, identical
to the Loans (it being understood that Incremental Term Loans may be a part of
the Loans) except as to maturity and amortization (which shall be subject to the
following clauses (ii) and (iii));

(ii) the Weighted Average Life to Maturity of any Incremental Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the then
existing Loans; and

(iii) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Maturity Date of the Loans then in
effect.

(d) Incremental Term Commitments may be provided by any Lender or any other
Person (such other Person, an “Additional Lender”); provided that, each Initial
Lender (in its sole discretion) shall have consented to such Additional Lender’s
providing such Incremental Term Commitments; provided, that (subject to
Section 2.6(b)(ii)) the opportunity to commit to provide all or a portion of any
Incremental Term Commitments shall be offered by the Borrower first to the
then-existing Lenders on a pro rata basis and, to the extent any of such
existing Lenders have not agreed or declined to provide any portion of such
Incremental Term Commitments, after being provided a bona fide opportunity to do
so, the other existing Lenders shall be provided an opportunity to provide all
or any portion of such declined portion and to the extent any portion of the
Incremental Term Commitments are not accepted by the then existing Lenders, the
Borrower may then offer such opportunity to Additional Lenders.

(e) The Incremental Term Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrower, each other Loan Party, the
Administrative Agent, each Initial Lender (in its sole discretion), each
Additional Lender and each other Person providing all or any portion of such
Incremental Term Commitments, in form and substance reasonably satisfactory to
each of them; provided that, in the event the Administrative Agent shall not
have received a fully executed Increase Joinder on or before the date that is 30
Business Days after the date on which the associated Incremental Request was
delivered to Administrative Agent then such Incremental Request shall be deemed
to have been revoked. In addition, unless otherwise specifically provided
herein, all references in Loan Documents to the Loans shall be deemed, unless
the context otherwise requires, to include references to Incremental Term Loans
made pursuant to Incremental Term Commitments made pursuant to this Agreement.

(f) Unless otherwise agreed in the applicable Increase Joinder, on any Increase
Effective Date on which new Commitments for Loans are effective, subject to the
satisfaction of

 

-39-



--------------------------------------------------------------------------------

the foregoing terms and conditions, each Lender of such new Commitment shall
make a Loan to the Borrowers in an amount equal to its new Commitment.

(g) The Incremental Term Loans and Commitments established pursuant to this
Section 2.6 shall constitute a part of the “Loan” and “Commitments” under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty hereunder and the security interests created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Lenders to ensure and/or demonstrate that the Guaranty made
hereunder and the Lien and security interests granted hereby and by the other
Collateral Documents continue to be valid and perfected under the UCC or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such new Commitments.

 

2.7

Repayment of the Loans.

The Borrower hereby unconditionally promises to pay to the Administrative Agent,
for the account of each Lender, the aggregate principal amount of the Loans
outstanding on the Maturity Date, or if earlier, the date of acceleration of the
Loans pursuant to Section 8.2. For the avoidance of doubt, any repayment
pursuant to this Section 2.7, on the Maturity Date or following an acceleration,
shall be accompanied by the applicable Loan Payment Fees.

 

2.8

Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.8(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a rate that is less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

  (b)

Default Rate.

(i) If any amount of principal of the Loans is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of the Loans) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter, until paid, bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

-40-



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (including a payment default), all other outstanding Obligations may bear
interest, until paid, at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

  (c)

Interest Payments.

(i) Interest on the Loans shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(ii) Notwithstanding anything to the contrary set forth in this Agreement,
Borrower may elect, in its sole discretion, to issue and deliver shares of
Series E Preferred Stock to the Lenders in lieu of the payment of all accrued
and unpaid interest in cash due to each Lender on each Interest Payment Date
(other than the Maturity Date), commencing with the interest due on March 31,
2020, by providing written notice in the form of Exhibit H (a “Share Election
Notice”) to each Lender at least ten (10) Business Days prior to the applicable
Interest Payment Date. The computation of the amount of interest due and payable
to such Lender and the number of Interest Shares to be issued to such Lender
shall be conclusive and binding for all purposes unless such Lender shall
provide written notice of objection to Borrower within five (5) Business Days
after the date of the Share Election Notice. On each Interest Payment Date for
which a Share Election Notice has been delivered and not objected to as set
forth above, the Borrower shall (A) issue and deliver a number of shares of
Series E Preferred Stock (the “Interest Shares”) to such Lender (or its designee
that is specified in writing (including electronic transmission) to Borrower
within five (5) Business Days after the date of the Share Election Notice)
determined by dividing (x) the amount of interest due on such Interest Payment
Date specified in the Share Election Notice by (y) $1,000 (it being understood
that any fractional Interest Shares shall be payable in cash), and (B) deliver
to such Lender copies of any and all consents, permits, approvals, registrations
and waivers necessary for the issuance and delivery of such Interest Shares, all
of which shall be in full force and effect. Upon delivery of the foregoing
items, the interest, and only such interest due on the applicable Interest
Payment Date specified in the Share Election Notice, shall be deemed paid in
full. The failure to deliver the items set forth above within five (5) days
after the applicable Interest Payment Date shall be deemed an Event of Default
under Section 8.1(a).

 

2.9

Fees.

(a) Lender Fees. The Borrower shall pay to each Lender, for its own account,
such fees as shall have been separately agreed upon in the applicable Fee Letter
or otherwise in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

-41-



--------------------------------------------------------------------------------

(b) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own account, such fees as shall have been separately agreed upon
in the applicable Fee Letter or otherwise in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10

Computation of Interest and Fees.

All computations of interest for the Loans shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loans is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loans or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11, bear interest for one (1) day. The
computations of interest for the Loans for each Interest Payment Date shall be
delivered by the Administrative Agent to the Borrower or any Lender within three
(3) Business Days upon the request of the Borrower or any Lender. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11

Payments; Pro Rata Treatment; Sharing Set-Offs Generally.

 

  (a)

Borrower Payments.

(i) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein; provided that payments
pursuant to Sections 3.1, 3.4, 3.5 and 10.4 shall be made directly to the
Persons entitled thereto. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. The Administrative
Agent shall distribute any such payments received by it for the account of any
Lender to such Lender promptly following receipt thereof. Except as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(ii) Unless the Administrative Agent receives notice from the Borrower prior to
the date on which any payment is due to the Lenders that Borrower will not make
such payment in full as and when required, the Administrative Agent may assume
that the Borrower has made (or will make) such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower does not make
such payment in full to the Administrative Agent on the date

 

-42-



--------------------------------------------------------------------------------

when due, each Lender severally shall repay to the Administrative Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Default Rate for each day from the date such amount is distributed to such
Lender until the date repaid; provided that such interest shall be an obligation
of the Borrower and shall be payable by the Borrower upon demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder (plus any fees and expenses owed to the Administrative
Agent), pro rata among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(c) Sharing of Payments. If, at any time or times any Lender shall receive
(i) by payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or
any payments with respect to the Secured Obligations, except for any such
proceeds or payments received by such Lender from the Administrative Agent
pursuant to the terms of this Agreement and except for any payments made in the
form of Shares, or (ii) payments from the Administrative Agent in excess of such
Lender’s pro rata share of all such distributions by the Administrative Agent,
such Lender promptly shall (A) turn the same over to the Administrative Agent,
in kind, and with such endorsements as may be required to negotiate the same to
the Administrative Agent, or in immediately available funds, as applicable, for
the account of all of the Lenders and for application to the Secured Obligations
in accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Secured Obligations owed to the other Lenders so that such excess payment
received shall be applied ratably as among the Lenders in accordance with their
pro rata shares; provided, that to the extent that such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as “applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1

Taxes.

(a) For purposes of this Section 3.1, the term “applicable law” includes FATCA.
Any and all payments by or on account of any obligation of the Loan Parties
under any Loan Document shall be made without deduction or withholding for any
Taxes except as required by applicable law. If any such Taxes are imposed (as
determined in the good faith discretion of the applicable Withholding Agent) on
any payments made by a Withholding Agent (including payments under this
paragraph), then such Withholding Agent will pay the Taxes and, if such Tax is
an Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased

 

-43-



--------------------------------------------------------------------------------

as necessary to preserve the after-tax yield each of the Lenders would have
received if such Taxes had not been imposed.

(b) The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to a Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of such Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority, as provided in this Section 3.1, the Loan Party will
deliver to the Administrative Agent, for distribution to the Lenders, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
Each Loan Party will confirm that it has paid the Taxes required under this
Section 3.1 by giving the Administrative Agent official tax receipts (or
notarized copies) within thirty (30) days after the due date.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and the Administrative Agent, at the time or times reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Without limiting the generality of the foregoing:

(i) Prior to the date that any Lender that is not a “U.S. Person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) becomes a party
hereto, such Lender shall deliver to Borrower and the Administrative Agent such
certificates, documents or other evidence, as required by the Code (including
IRS Forms W-8ECI, W-8BEN-E, or W-8IMY as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such
Lender, along with any applicable attachments, to permit Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made, if any.

(ii) Any Lender that is not a Foreign Lender shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax.

 

-44-



--------------------------------------------------------------------------------

(iii) Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iv) Each Lender shall promptly deliver further copies of such forms or other
appropriate certifications if any such forms expire or become obsolete and after
the occurrence of any event requiring a change in the most recent form delivered
to Borrower or the Administrative Agent.

(v) Each Lender shall deliver to Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower or the Administrative Agent such documentation required under FATCA
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

For purposes of this Section 3.1(e), a reference to a “Lender” shall include any
participant to whom such Lender has sold a participation (it being understood
that the documentation required under this Section 3.1(e) shall be delivered to
the participating Lender). Notwithstanding anything to the contrary, the
completion, execution and submission of the documentation described in
Section 3.1(e)(iii) shall not be required if in a Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.1 (including by the payment of additional amounts
pursuant to this Section 3.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required

 

-45-



--------------------------------------------------------------------------------

to pay any amount to an indemnifying party pursuant to this paragraph (f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to a Loan
Party or any other Person.

(g) Each party’s obligation under this Section 3.1 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

3.2

Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
lending office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to the Loans of such Lender or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to the Loans of such Lender or continue Eurodollar Rate Loans shall be
suspended until such Lender notifies the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender, prepay or, if applicable, convert
the Eurodollar Rate Loan of such Lender to a Base Rate Loan, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loan to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loan. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.3

Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a continuation
thereof, any Lender determines that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, such Lender
will promptly so notify the Borrower. Thereafter, the obligation of such Lender
to make or maintain Eurodollar Rate Loans shall be suspended (to the extent of
the affected Eurodollar Rate Loans or Interest Periods), in each case until such
Lender revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, or continuation of Eurodollar Rate Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

-46-



--------------------------------------------------------------------------------

3.4

Increased Costs; Reserves on Eurodollar Rate Loans.

In the event any permitted assignee of any Lender is a bank:

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, such Lender
(except any reserve requirement contemplated by Section 3.4(d));

(ii) subject any Recipient to any taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on such Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender; and the result of any of the foregoing shall be to increase the cost to
such Lender or such other Recipient of making, converting to, continuing or
maintaining the Loans (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or other Recipient, the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or its lending office or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of any Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined

 

-47-



--------------------------------------------------------------------------------

by such Lender in good faith, which determination shall be conclusive), and
(ii) as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice of such additional interest or costs from such
Lender. If such Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.4 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate such Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

3.5

Compensation for Losses.

In the event any permitted assignee of any Lender is a bank:

Upon demand of such Lender from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any payment or prepayment of the Loans to the extent it is a Eurodollar Rate
Loan on a day other than the last day of the Interest Period for the Loans
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to any Lender under
this Section 3.5, such Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London

 

-48-



--------------------------------------------------------------------------------

interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.6

Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO BORROWING

The obligation of the Initial Lenders to make the Loans hereunder on the Closing
Date is subject to satisfaction or waiver by all the Initial Lenders of the
following conditions precedent; provided that any matters addressed in
Section 6.17 shall not be deemed closing conditions hereunder:

(a) Execution of Credit Agreement; Loan Documents. The Initial Lenders shall
have received (i) counterparts of this Agreement, executed by the Administrative
Agent, each Initial Lender and a Responsible Officer of each Loan Party,
(ii) counterparts of the Security Agreement and each other Collateral Document,
executed by a Responsible Officer of the applicable Loan Parties and a duly
authorized officer of each other Person party thereto, as applicable and
(iii) counterparts of any other Loan Document, executed by a Responsible Officer
of the applicable Loan Party and a duly authorized officer of each other Person
party thereto.

(b) Officer’s Certificate. The Initial Lenders shall have received a certificate
of a Responsible Officer dated the Closing Date, certifying as to the
Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.

(c) Legal Opinions of Counsel. The Initial Lenders shall have received an
opinion or opinions (including, if requested by the Initial Lenders, local
counsel opinions) of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Initial Lenders, in form and
substance acceptable to the Initial Lenders.

(d) Personal Property Collateral. The Initial Lenders shall have received, in
form and substance satisfactory to the Initial Lenders:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Collateral Agent’s security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent, trademark and copyright filings as
requested by the

 

-49-



--------------------------------------------------------------------------------

Initial Lenders in order to perfect the Collateral Agent’s security interest in
the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Initial Lenders’ sole discretion, to perfect the Collateral
Agent’s security interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Pledged Equity and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated;

(v) to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Collateral Agent’s security interest in
the Collateral; and

(vi) Qualifying Control Agreements satisfactory to the Initial Lenders to the
extent required to be delivered pursuant to Section 6.13.

(e) Insurance. The Initial Lenders shall have received copies of insurance
certificates and endorsements evidencing the insurance required by Section 6.7
of this Agreement or otherwise acceptable to the Initial Lenders.

(f) Solvency Certificate. The Initial Lenders shall have received a Solvency
Certificate signed by a Responsible Officer of the Borrower that, after giving
effect to the initial borrowings under the Loan Documents and the other
transactions contemplated hereby, the Borrower is individually, and together
with its Subsidiaries on a consolidated basis, Solvent.

(g) Notice of Borrowing. The Administrative Agent and the Initial Lenders shall
have received a duly completed Notice of Borrowing delivered in accordance with
Section 2.3 and including therein an instruction of direction with respect to
the Loans to be made on the Closing Date.

(h) Existing Indebtedness of the Loan Parties. The Indebtedness under the
Existing Credit Agreement and all other existing Indebtedness for borrowed money
of the Borrower and its Subsidiaries (other than Indebtedness permitted to exist
pursuant to Section 7.2) shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date.

(i) Fees and Expenses. The Administrative Agent and the Initial Lenders shall
have received all fees and expenses, if any, owing pursuant to this Agreement
and the Fee Letters, including the fees and expenses of Davis Polk & Wardwell
LLP.

(j) Other Documents. All other documents provided for herein or which the
Initial Lenders may reasonably request or require.

 

-50-



--------------------------------------------------------------------------------

(k) Additional Information. Such additional information and materials which the
Initial Lenders shall reasonably request or require.

(l) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects.

(m) Default. No Default or Event of Default shall exist or would result from the
making of the Loans or from the application of the proceeds thereof.

(n) Liquidity. As of the Closing Date, and after giving effect to the Loans, the
Liquidity shall not be less than $5,000,000; provided that solely for purposes
of this clause (n), Liquidity shall be determined without regard to clause
(a) of the definition thereof.

(o) Note Purchase Agreement. The Note Purchase Agreement from the Initial
Lenders party to this Agreement shall have become effective and the Initial
Lenders shall have received a certificate from a Responsible Officer of the
Borrower certifying that the conditions precedent set forth in Section 6 of the
Note Purchase Agreement to be fulfilled by the Borrower have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the Closing Date that:

 

5.1

Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Initial Lenders pursuant to the
terms of this Agreement is a true and correct copy of each such document as in
effect on the Closing Date, each of which is valid and in full force and effect.

 

5.2

Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or

 

-51-



--------------------------------------------------------------------------------

other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation (including pursuant to
the Convertible Notes Documents or the Novatel Convertible Notes Documents) to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.3

Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Agents and the Lenders of their respective rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings to perfect the Liens
created by the Collateral Documents.

 

5.4

Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

5.5

Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date thereof, including material liabilities for taxes, commitments
and Indebtedness.

(b) Unaudited Financial Statements. The unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries dated June 30, 2017, and the related condensed
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter

 

-52-



--------------------------------------------------------------------------------

ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations, cash
flows and changes in shareholders’ equity for the period covered thereby; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, commitments and Indebtedness, subject,
in each case, to the absence of footnotes and to normal year-end audit
adjustments.

(c) Material Adverse Effect. Since the date of the balance sheet included in the
Audited Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) No Undisclosed Liabilities. Except for the Indebtedness incurred under this
Agreement and the Indebtedness permitted by Section 7.2, (i) as of the Closing
Date (and after giving effect to the Loans), there are no liabilities or
obligations (excluding current obligations incurred in the ordinary course of
business) of the Borrower or its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due and including
obligations or liabilities for taxes, long-term leases and unusual forward or
other long-term commitments), and (ii) the Borrower does not have knowledge of
any basis for the assertion against any the Borrower or its Subsidiaries of any
such liability or obligation which, in the case of clause (i) or (ii), either
individually or in the aggregate, could reasonably be expected to have, a
Material Adverse Effect.

 

5.6

Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

5.7

No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.8

Ownership of Property; Liens.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of each Loan Party and
each of its Subsidiaries is subject to no Liens, other than as permitted by
Section 7.1.

 

-53-



--------------------------------------------------------------------------------

5.9

Environmental Compliance.

(a) The Loan Parties have no knowledge of any claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not in the year prior to the Closing Date completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

 

5.10

Maintenance of Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.

 

5.11

Taxes.

Each Loan Party and its Subsidiaries have timely filed all federal and other
material Tax returns and reports required to be filed, and have paid all
federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any Tax sharing agreement applicable to
the Borrower or any Subsidiary.

 

5.12

ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

 

-54-



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

5.13

Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of the Borrowing on the Closing Date,
not more than twenty-five percent (25%) of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 7.1 or Section 7.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
the Initial Lenders or any Affiliate of the Initial Lenders relating to
Indebtedness and within the scope of Section 8.1(e), will be margin stock.

(b) Investment Company Act. No Loan Party is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.14

Disclosure.

The Borrower has disclosed to the Initial Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries or
any other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to

 

-55-



--------------------------------------------------------------------------------

the Initial Lenders in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, each Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

5.15

Solvency.

The Borrower is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

5.16

Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.17

Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party nor any of its Subsidiaries is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions.

 

5.18

Subsidiaries; Joint Ventures, Partnerships and Equity Investments.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 1 to the Perfection Certificate, is the following information which
is true and complete as of the Closing Date or as of the last date such Schedule
was required to be updated in accordance with Sections 6.2, 6.13 and 6.14: (i) a
list of all Subsidiaries, joint ventures and partnerships and other equity
investments of the Loan Parties, (ii) the number of outstanding shares of each
class of Equity Interests in each Subsidiary, (iii) the number and percentage of
outstanding shares of each class of Equity Interests owned by the Loan Parties
and their Subsidiaries, (iv) the class or nature of such Equity Interests (i.e.
common, preferred, etc.), (v) ownership information (e.g. publicly held or if
private or partnership, the owners and partners of each of the Loan Parties),
(vi) all subscriptions, options, warrants or calls relating to such Equity
Interests, including any right of conversion or exchange and (vii) each
stockholders’ agreement,

 

-56-



--------------------------------------------------------------------------------

restrictive agreement, voting agreement or similar agreement relating to any
such Equity Interests. The outstanding Equity Interests in all Subsidiaries are
validly issued, fully paid and non-assessable and are owned free and clear of
all Liens. There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to the Equity Interests of any Loan Party (other than Borrower) or any
Subsidiary thereof, except as set forth in the Perfection Certificate or
contemplated in connection with the Loan Documents.

(b) Loan Parties. Set forth on Schedule 2 to the Perfection Certificate is a
complete and accurate list of all Loan Parties, showing as of the Closing Date,
or as of the last date such Schedule was required to be updated in accordance
with Sections 6.2, 6.13 and 6.14 (as to each Loan Party) (i) the exact legal
name, (ii) any former legal names of such Loan Party in the four (4) months
prior to the Closing Date, (iii) the jurisdiction of its incorporation or
organization, as applicable, (iv) the type of organization, (v) the address of
its chief executive office, (vi) its U.S. federal taxpayer identification number
or, in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or organization, and (vii) the organization
identification number.

 

5.19

Collateral Representations.

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

(b) Intellectual Property. Set forth on Schedule 12 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.2, 6.13 and 6.14, is a list
of all Intellectual Property registered or pending for registration with the
United States Copyright Office or the United States Patent and Trademark Office
owned by each of the Loan Parties (including the name/title, current owner,
registration or application number).

(c) Documents, Instruments, and Tangible Chattel Paper. Set forth on Schedule 11
to the Perfection Certificate, as of the Closing Date or as of the last date
such Schedule was required to be updated in accordance with Sections 6.2, 6.13
and 6.14, is a description of all Documents, Instruments, and Tangible Chattel
Paper of the Loan Parties (including the Loan Party owning such Document,
Instrument and Tangible Chattel Paper).

(d) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.

(i) Set forth on Schedule 7 to the Perfection Certificate, as of the Closing
Date or as of the last date such Schedule was required to be updated in
accordance with Sections 6.2, 6.13 and 6.14, is a description of all Deposit
Accounts and Securities Accounts of the Loan Parties, including the name of
(A) the applicable Loan Party, (B) in

 

-57-



--------------------------------------------------------------------------------

the case of a Deposit Account, the depository institution, the account number
and the purpose of the account, and (C) in the case of a Securities Account, the
Securities Intermediary or issuer, the account number and the type of
investments held in such account.

(ii) Set forth on Schedule 11 to the Perfection Certificate, as of the Closing
Date or as of the last date such Schedule was required to be updated in
accordance with Sections 6.2, 6.13 and 6.14, is a description of all Electronic
Chattel Paper (as defined in the UCC) and Letter-of-Credit Rights (as defined in
the UCC) of the Loan Parties, including the name of (A) the applicable Loan
Party, (B) in the case of Electronic Chattel Paper, the account debtor and
(C) in the case of Letter-of-Credit Rights, the issuer or nominated person, as
applicable.

(e) Commercial Tort Claims. Set forth on Schedule 3 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.2, 6.13 and 6.14, is a
description of all Commercial Tort Claims of the Loan Parties (detailing such
Commercial Tort Claim in reasonable detail).

(f) Pledged Equity Interests. Set forth on Schedule 14 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.2, 6.13 and 6.14, is a list
of all Pledged Equity and in each case, detailing the Grantor (as defined in the
Security Agreement), the Person whose Equity Interests are pledged, the number
of shares of each class of Equity Interests pledged, the certificate number, if
any, of such Equity Interests and percentage ownership of outstanding shares of
each class of Equity Interests pledged.

(g) Properties. Set forth on Schedule 13 to the Perfection Certificate, as of
the Closing Date or as of the last date such Schedule was required to be updated
in accordance with Sections 6.2, 6.13 and 6.14, is a list of all Mortgaged
Properties (including (i) the name of the Loan Party owning such Mortgaged
Property, (ii) the property address, (iii) the city, county, state and zip code
which such Mortgaged Property is located and (iv) an indication if such location
is leased or owned, and if leased, the name of the lessee). Set forth on
Schedule 15 to the Perfection Certificate, as of the Closing Date or as of the
last date such Schedule was required to be updated in accordance with Sections
6.2, 6.13 and 6.14, is a list of (A) each headquarter location of the Loan
Parties, and (B) each location where any inventory is located at any premises
owned or leased by a Loan Party with a Collateral value in excess of $100,000
(in each case, including (1) an indication if such location is leased or owned,
(2) if leased, the name of the lessor, and if owned, the name of the Loan Party
owning such property, (3) the address of such property (including, the city,
county, state and zip code) and (4) to the extent owned, the approximate Fair
Market Value of such property).

 

5.20

EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

 

-58-



--------------------------------------------------------------------------------

5.21

Designation as Senior Indebtedness.

The Secured Obligations constitute “Permitted Secured Debt” or any similar
designation (with respect to indebtedness that having the maximum rights as
“senior debt”) under and as defined in the Convertible Notes Documents.

 

5.22

Intellectual Property; Licenses, Etc.

The Borrower and each of its Subsidiaries own, or possess the right to use, any
and all intellectual property or other similar proprietary rights throughout the
world, including any and all trademarks, service marks, trade names, domain
names, copyrights, design rights, patents, patent rights, licenses, technology,
software, trade secrets, know-how, database rights and all related
documentation, registrations, additions, improvements or accessions, and all
goodwill associated with the foregoing (collectively, “IP Rights”) that are used
in, held for use in or otherwise necessary for the operation of their respective
businesses, without conflict with the rights of any other Person which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the operation of the
respective businesses of the Borrower or any of its Subsidiaries does not
infringe upon, dilute, misappropriate or violate any rights held by any other
Person, other than as, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any IP Rights is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

5.23

Labor Matters.

There are no (i) Multiemployer Plans covering the employees of the Loan Parties
as of the Closing Date or (ii) collective bargaining agreements covering the
employees of the Borrower or any of its Subsidiaries as of the Closing Date.
Neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date. To the Borrower’s knowledge, the Borrower has not
utilized nor does it currently utilize employees or contractors who fail to
comply in all material respects with Form I-9, Employment Eligibility
Verification, obligations relating to the employees of the Borrower or any of
its Subsidiaries or who otherwise fail to comply in all material respects with
U.S. immigration Laws. To the Borrower’s knowledge, neither the Borrower nor any
of its Subsidiaries has received any written notices from the Social Security
Administration or the U.S. Department of Homeland Security regarding a
“mismatch” of employee names and Social Security Numbers or employee names and
immigration-related documents.

 

5.24

Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently

 

-59-



--------------------------------------------------------------------------------

conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.25

Affiliated Agreements.

Except as set forth on Schedule 5.25, (i) neither the Borrower nor any of its
Subsidiaries is party to an existing material Affiliate Transaction and
(ii) there are no Affiliate Transactions which have been approved by the Board
of Directors of the Borrower involving aggregate consideration in excess of
$2,000,000.

 

5.26

Passive Foreign Investment Company.

To the knowledge of the Loan Parties, no Loan Party is, or has been, a “passive
foreign investment company,” as defined in Section 1297 of the Code, during any
tax year beginning after May 31, 2012.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.1

Financial Statements.

Deliver to the Administrative Agent, for distribution to the Lenders, in form
and detail satisfactory to the Required Lenders:

(a) Audited Financial Statements. As soon as available, but in any event within
one hundred twenty (120) days after the end of each fiscal year of the Borrower,
a Consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than ana “going
concern” or like qualification or exception or explanatory paragraph with
respect to the maturity of anythe Indebtedness for an opinion delivered in the
fiscal year in which such Indebtedness matures or any impending Default with
respect theretounder this Agreement or the repurchase obligations under the
Convertible Senior Notes) together with a management discussion and analysis of
operating results inclusive of operating metrics in comparative form.

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended September 30, 2017), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the

 

-60-



--------------------------------------------------------------------------------

related Consolidated statements of income or operations and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP and including a management discussion and analysis of operating results
inclusive of operating metrics in comparative form, such Consolidated statements
to be certified by a Responsible Officer of the Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries, subject only to normal year-end audit adjustments and the
absence of footnotes.

(c) Monthly Financial Statements. To the extent requested by any Initial Lender,
as soon as available, but in any event within thirty (30) days after the end of
each of the months of each fiscal year of the Borrower (commencing with the
month ending August 31, 2017), (i) a Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such month, and the related Consolidated
statements of income or operations and cash flows for such month and for the
portion of the Borrower’s fiscal year then ended setting forth in each case in
comparative form for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
duly certified by a Responsible Officer as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes and (ii) a report setting forth key metrics, including, but not
limited to, (x) the number of Ctrack fleet subscribers, and (y) the retention
rate in respect of the Ctrack subscriber base, in each case as of the end of the
applicable month.

(d) Business Plan and Budget. To the extent requested by any Initial Lender, as
soon as available, but in any event within thirty (30) days after the end of
each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a Consolidated basis, including forecasts
prepared by management of the Borrower, in form satisfactory to such Lender, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a monthly basis for the
immediately following fiscal year.

As to any information contained in materials filed with the SEC or furnished
pursuant to Section 6.2(f), the Borrower shall not be separately required to
furnish such information under Section 6.1(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Borrower to furnish the
information and materials described in Sections 6.1(a) and (b) above at the
times specified therein.

 

6.2

Certificates; Other Information.

Deliver to the Administrative Agent, for distribution to the Lenders:

(a) [Reserved].

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.1(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended September 30, 2017),
(i) a duly completed Compliance Certificate

 

-61-



--------------------------------------------------------------------------------

signed by the chief financial officer or Responsible Officer of the Borrower,
and in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 7.11, a
statement of reconciliation conforming such financial statements to GAAP, and
(ii) a copy of a customary management’s discussion and analysis with respect to
such financial statements. Unless the applicable Lender requests executed
originals, delivery of the Compliance Certificate may be by electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.

(c) Updated Schedules to Credit Agreement and to Perfection Certificate. Updated
Schedules to (i) this Agreement and the Perfection Certificate concurrently with
the delivery of, and as set forth in, the Compliance Certificate referred to in
Section 6.2(b) (or, alternatively, a certification from a Responsible Officer
that there has been no changes to the Schedules to this Agreement or to the
Perfection Certificate, as applicable, previously delivered to the Agents and
the Lenders) and (ii) the Perfection Certificate as of the date required to be
delivered pursuant to Section 6.13.

(d) [Reserved].

(e) Audit Reports; Management Letters; Recommendations. Copies of any material
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them.

(f) Annual Reports; Etc. Copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or
with any national securities exchange, and in any case not otherwise required to
be delivered to such Lender pursuant hereto.

(g) Debt Securities Statements and Reports. Copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to such Lender pursuant to
Section 6.1 or any other clause of this Section.

(h) SEC Notices. Copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof.

(i) Notices. Copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so given or received under or
pursuant to any indenture, loan, credit or similar agreement and, from time to
time upon reasonable request by such Lender, such information and reports
regarding such indentures, loan, credit and similar agreements as such Lender
may reasonably request.

 

-62-



--------------------------------------------------------------------------------

(j) Environmental Notice. Notice of any action or proceeding filed against or of
any noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law.

(k) Additional Information. Such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as such Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.1(b); or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Administrative Agent and the Lenders
have access (whether a commercial, third- party website or whether sponsored by
the Administrative Agent).

 

6.3

Notices.

Promptly, but in any event within two (2) Business Days, notify the
Administrative Agent (which shall make such notice available to the Lenders):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, but not limited to, (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

(e) of any (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.5(b)(i), (ii) issuance of Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.5(b)(ii),
(iii) receipt of any Extraordinary Receipt for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.5(b)(iii), (iv) receipt of any
termination or break-up fee in connection with the sale of the MiFi Business for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.5(b)(iv) and (v) the entry of any judgment, order or settlement
relating to the Feeney Earnout.

 

-63-



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.4

Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (i) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (ii) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; provided that such payment and
discharge shall not be required where failure to make such payment would not
reasonably be expected to have a Material Adverse Effect.

 

6.5

Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.4 or 7.5;

(b) take all reasonable action to maintain all rights, privileges, permits,
governmental licenses and franchises necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and

(c) preserve, protect, renew and, subject to the reasonable good faith judgment
of the Borrower, obtain and enforce all of the IP Rights of the Borrower and its
Subsidiaries, except to the extent that failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

6.6

Maintenance of Properties.

(a) Maintain, preserve and protect all of its material tangible properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.7

Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in

 

-64-



--------------------------------------------------------------------------------

the same or similar business, of such types and in such amounts as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

(b) Evidence of Insurance. Cause the Collateral Agent to be named as loss payee
or mortgagee, as its interest may appear, and/or additional insured with respect
of any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless otherwise agreed to by the Required Lenders, each
provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Collateral
Agent that it will give the Collateral Agent thirty (30) days prior written
notice (which notice shall be promptly delivered to the Lenders) before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, for distribution to the
Lenders, such evidence of insurance as required by the Lenders, including, but
not limited to: (i) copies of such insurance policies, (ii) declaration pages
for each insurance policy and (iii) lender’s loss payable endorsement if the
Collateral Agent, for the benefit of the Secured Parties, is not on the
declarations page for such policy. The Collateral Agent shall, upon receipt of
any proceeds from any such insurance, deliver such proceeds to the Borrower
unless an Event of Default shall exist.

(c) Redesignation. Promptly notify the Collateral Agent and the Lenders of any
Mortgaged Property that is, or becomes, a Flood Hazard Property.

 

6.8

Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.9

Books and Records.

Maintain proper books of record and account, in which full, true and correct in
all material respects entries shall be made of all material financial
transactions and matters involving the assets and business of such Loan Party or
such Subsidiary, as the case may be.

 

6.10

Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
or any Initial Lender, no more than four (4) times during the term of this
Agreement unless an Event of Default has occurred and is continuing, to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent (or

 

-65-



--------------------------------------------------------------------------------

any of its respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11

Use of Proceeds.

Use the proceeds of the Loans to pay Indebtedness owed in respect of the
Existing Credit Agreement, the payment of fees and expenses under the Loan
Documents and for other general corporate purposes not in contravention of any
Law or of any Loan Document.

 

6.12

Covenant to Guarantee Obligations.

(a) The Loan Parties will cause each of their Subsidiaries (other than any CFC
or any direct or indirect Subsidiary of a CFC) whether newly formed, after
acquired or otherwise existing (within thirty (30) days after such Subsidiary is
formed or acquired (or such longer period of time as agreed to by the Required
Lenders in their reasonable discretion)) to become a Guarantor hereunder by way
of execution of a Joinder Agreement; provided, however, no Foreign Subsidiary
shall be required to become a Guarantor to the extent such Guaranty would result
in a material adverse tax consequence for the Borrower. In connection therewith,
the Loan Parties shall give notice to the Administrative Agent (for prompt
distribution to the Lenders) not less than ten (10) days prior to creating a
Subsidiary (or such shorter period of time as agreed to by the Required Lenders
in their reasonable discretion), or acquiring the Equity Interests of any other
Person. In connection with the foregoing, the Loan Parties shall deliver to the
Administrative Agent, for prompt distribution to the Lenders, with respect to
each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to clauses (b)-(e) and (j) of Article IV and
6.13 and such other documents or agreements as the Lenders may reasonably
request, including without limitation, updated schedules to the Perfection
Certificate.

(b) Notwithstanding any provision of this Agreement or any other Loan Document
to the contrary, unless otherwise agreed in writing by the Borrower, (a) no more
than 65% of the voting stock in any CFC that is a direct (first-tier) Subsidiary
of a Loan Party shall be directly or indirectly pledged or similarly
hypothecated to guarantee or support any obligation of the Borrower (aggregating
all arrangements that result in a direct or indirect pledge of such stock),

(b) for the avoidance of doubt, no stock of any Subsidiary of a CFC shall be
directly or indirectly pledged or similarly hypothecated to guarantee or support
any obligation of the Borrower (aggregating all arrangements that result in a
direct or indirect pledge of such stock), (c) no CFC (or any Subsidiary of a
CFC) shall guarantee or support any obligation of the Borrower, and (d) no
security or similar interest shall be granted in the assets of any CFC (or any
Subsidiary of a CFC), which security or similar interest guarantees or supports
any obligation of the Borrower. The parties hereto agree that any pledge,
guaranty or security or similar interest made or granted in contravention of
this Section 6.12(b) shall be void ab initio.

 

6.13

Covenant to Give Security.

Except with respect to Excluded Property:

 

-66-



--------------------------------------------------------------------------------

(a) Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Collateral Agent for the benefit of the
Secured Parties to secure the Secured Obligations pursuant to the terms and
conditions of the Collateral Documents. Each Loan Party shall provide opinions
of counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Collateral Agent and the Lenders.

(b) Real Property. If any Loan Party acquires any Real Estate after the Closing
Date constituting Material Real Estate, it shall promptly provide to the
Administrative Agent and the Lenders notice of such acquisition with details as
to such Material Real Estate and within thirty (30) days thereafter, shall
execute and deliver to the Collateral Agent a Mortgage and such other
documentation as the Required Lenders may request to cause such Material Real
Estate to be subject at all times to a first priority, perfected Lien (subject
in each case to Permitted Liens) in favor of the Collateral Agent for the
benefit of the Secured Parties to secure the Secured Obligations pursuant to the
terms and conditions of the Collateral Documents together with (i) a policy of
title insurance insuring the Lien of such Mortgage in an amount equal to 110% of
the Fair Market Value as reasonably estimated by the Borrower in consultation
with the Lenders, (ii) if requested by the Required Lenders, a current survey of
such Material Real Estate and surveyor’s certificate, (iii) a legal opinion
relating to such Mortgage, which opinion shall be in form and substance, and
from counsel, reasonably satisfactory to the Required Lenders. In connection
with the foregoing, no later than twenty (20) Business Days prior to the date on
which a Mortgage is executed and delivered pursuant to this Section 6.13, in
order to comply with the Flood Laws, the Administrative Agent and the Lenders
shall have received the following documents: (A) a completed standard “life of
loan” flood hazard determination form and such other documents as the Collateral
Agent and any Lender may reasonably request to complete its flood due diligence,
(B) if the Material Real Estate is a Flood Hazard Property, a notification to
the applicable Loan Party (if applicable) (a “Flood Notice”) that flood
insurance coverage under the NFIP is not available because the community does
not participate in the NFIP, (C) documentation evidencing the applicable Loan
Party’s receipt of any such Flood Notice (e.g., countersigned Flood Notice), and
(D) if the Flood Notice is required to be given and, to the extent flood
insurance is required by the Flood Laws or the Collateral Agent’s written
regulatory or compliance procedures and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the applicable Loan Party’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
that complies with the Flood Laws reasonably satisfactory to the Collateral
Agent and the Required Lenders.

(c) Landlord Waivers. The Loan Parties shall use commercially reasonable efforts
to secure a landlord waiver with respect to the facility located on Nancy Ridge
in San Diego, California in form and substance satisfactory to the Collateral
Agent and the Required Lenders within one hundred eighty (180) days of the
Closing Date.

(d) Account Control Agreements. Subject to Section 6.17, each of the Loan
Parties shall not open, maintain or otherwise have any deposit or other accounts
(including securities

 

-67-



--------------------------------------------------------------------------------

accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (a) deposit accounts that are maintained at all times with depositary
institutions as to which the Collateral Agent shall have received a Qualifying
Control Agreement, (b) securities accounts that are maintained at all times with
financial institutions as to which the Collateral Agent shall have received a
Qualifying Control Agreement, (c) deposit accounts established solely as payroll
and other zero balance accounts and (d) other deposit accounts, so long as at
any time the aggregate balance in all such accounts does not exceed $100,000.

(e) Updated Schedules. Concurrently with the delivery of any Collateral pursuant
to the terms of this Section, the Borrower shall provide the Administrative
Agent with the applicable updated Schedules to the Perfection Certificate.

(f) Further Assurances. At any time upon request of the Collateral Agent or the
Required Lenders through the Collateral Agent, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Required Lenders may deem necessary or desirable to maintain in favor of the
Collateral Agent, for the benefit of the Secured Parties, Liens and insurance
rights on the Collateral that are duly perfected in accordance with the
requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.

6.14 Further Assurances.

Promptly upon request by the Collateral Agent, or the Required Lenders through
the Collateral Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Collateral
Agent or the Required Lenders may reasonably require from time to time in order
to (i) carry out more effectively the purposes of the Loan Documents, (ii) to
the fullest extent permitted by applicable Law, subject any Loan Party’s or any
of its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document.

 

6.15

Compliance with Environmental Laws.

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any

 

-68-



--------------------------------------------------------------------------------

such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

6.16

Anti-Corruption Laws.

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

 

6.17

Post-Closing Obligations.

As promptly as practicable, and in any event within the time periods after the
Closing Date specified in Schedule 6.17 (or such later date as the Required
Lenders may agree) the Loan Parties shall deliver the documents or take the
actions specified on Schedule 6.17 that would have been required to be delivered
or taken on the Closing Date.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.1

Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.1 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby to the extent
constituting Indebtedness is not increased except as contemplated by
Section 7.2(b), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.2(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s, supplier’s, laborer’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than thirty (30) days or which are being contested in good faith
and by appropriate proceedings

 

-69-



--------------------------------------------------------------------------------

diligently conducted; provided adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts (including with
suppliers) and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature,
including reimbursement and indemnification obligations, incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) [reserved];

(i) Liens securing Indebtedness permitted under Section 7.2(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or Fair Market Value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries, in each case in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing solely the customary amounts owing to such
bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

(k) Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;

(l) any interest or title of a lessor, licensor, sublicensor or sublessor under
any lease, license, sublicense or sublease entered into by any Loan Party or any
Subsidiary thereof in the ordinary course of business, consistent with past
practice and covering only the assets so leased, licensed, sublicensed or
subleased;

(m) [reserved];

(n) Liens on property of a Person existing at the time of a Permitted
Acquisition or such Person is merged into or consolidated with the Borrower or
any Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such

 

-70-



--------------------------------------------------------------------------------

Liens were not created in contemplation of such Permitted Acquisition or merger,
consolidation or Investment and do not extend to any assets other than those of
the Person merged into or consolidated with the Borrower or such Subsidiary or
acquired by the Borrower or such Subsidiary, and the applicable Indebtedness
secured by such Lien is permitted under Section 7.2(f);

(o) [reserved];

(p) Liens in favor of Wells Fargo Bank, N.A. securing the Borrowers’ obligation
to reimburse Wells Fargo Bank, N.A. for any fees, costs and expenses associated
with or arising from legal fees, Deposit Accounts, securities accounts, credit,
purchase or debit cards and treasury management products; provided that in no
event shall the obligations secured by this clause (p) exceed $350,000 any one
time outstanding;

(q) Liens securing the Indebtedness permitted under Section 7.2(p) in an amount
not to exceed 110.00% of the amount of such Indebtedness;

(r) [reserved];

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(t) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $250,000.

 

7.2

Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) the Indebtedness outstanding on the Closing Date (and the commitments
therefor in an aggregate amount not to exceed the amount of such commitments as
of the Closing Date) and listed on Schedule 7.2 and any Permitted Refinancing
thereof;

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.1(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$3,000,0005,000,000 (inclusive of Indebtedness in respect of Capitalized Leases,
Synthetic Lease Obligations and purchase money obligations listed on Schedule
7.2);

(d) unsecured Indebtedness of the Borrower or a Subsidiary of the Borrower owed
to the Borrower or a Subsidiary of the Borrower, which Indebtedness shall (i) to
the extent in an amount in excess of $250,000 individually, be evidenced by
promissory notes which shall be pledged to the Collateral Agent as Collateral
for the Secured Obligations in accordance with the terms of the Security
Agreement, (ii) be on terms

 

-71-



--------------------------------------------------------------------------------

(including subordination terms) reasonably acceptable to the Required Lenders
and (iii) be otherwise permitted under the provisions of Section 7.3
(“Intercompany Debt”);

(e) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(f) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in a transaction permitted hereunder in an aggregate principal
amount not to exceed $750,000; provided that such Indebtedness is existing at
the time such Person becomes a Subsidiary of the Borrower and was not incurred
solely in contemplation of such Person’s becoming a Subsidiary of the Borrower);

(g) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; provided that the aggregate Swap
Termination Value thereof shall not exceed $500,000 at any time outstanding;

(h) Subordinated Indebtedness incurred in the ordinary course of business for
borrowed money, maturing on or after December 15, 2020 not to exceed $250,000 at
any time outstanding;

(i) Indebtedness incurred by Subsidiaries not to exceed $250,000 at any one time
outstanding;

(j) obligations under corporate credit cards, netting services and similar
services incurred in the ordinary course of business;

(k) unsecured Indebtedness (including, but not limited to, earnouts) of the
Borrower that is incurred on the date of the consummation of a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such unsecured Indebtedness is not incurred for working capital
purposes, (iii) such unsecured Indebtedness does not mature prior to
December 15, 2020, and (iv) such Indebtedness is subordinated in right of
payment to the Obligations on terms and conditions reasonably satisfactory to
the Initial Lenders;

(l) Indebtedness evidenced by the Convertible Senior Notes in an aggregate
principal amount at any time outstanding not to exceed $104,875,000;

(m) Indebtedness evidenced by the Novatel Convertible Senior Notes in an
aggregate principal amount at any time outstanding not to exceed
$250,000[reserved];

(n) other unsecured Indebtedness in an aggregate principal amount not to exceed
$250,000 at any time outstanding;

 

-72-



--------------------------------------------------------------------------------

(o) the Feeney Earnout; and

(p) letters of credit outstanding in favor of suppliers and landlords in an
amount at any one time outstanding not to exceed $3,000,000, including any
Permitted Refinancing thereof.; and

(q) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business in a principal amount not to exceed at any time the
amount of insurance premiums to be paid by the Loan Parties or their
Subsidiaries.

 

7.3

Investments.

Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents, bank deposits in the ordinary course of business, negotiable
instruments deposited in the ordinary course of business;

(b) advances made in connection with the purchase of goods or services in the
ordinary course of business;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested after the date hereof not to exceed $2,000,000;

(d) [reserved];

(e) Guarantees permitted by Section 7.2 and Liens permitted by Section 7.1 to
the extent constituting an Investment;

(f) [reserved];

(g) Permitted Acquisitions, and Investments held by the target of any Permitted
Acquisition (other than of CFCs and Subsidiaries held directly or indirectly by
a CFC which Investments are covered by Section 7.3(c)(iv));

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business; and

(i) other Investments in an aggregate principal amount not to exceed $250,000 at
any time outstanding.

 

-73-



--------------------------------------------------------------------------------

7.4

Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Subsidiary may merge, dissolve or liquidate into or consolidate with (i)
the Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any Loan
Party is merging with another Subsidiary, such Loan Party shall be the
continuing or surviving Person;

(b) any Loan Party may Dispose of any of its assets (upon voluntary liquidation
or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose any of its assets
(including any Disposition that is in the nature of a liquidation) to
(i) another Subsidiary that is not a Loan Party or (ii) to a Loan Party;

(d) in connection with any Permitted Acquisition, any Subsidiary of the Borrower
may merge, dissolve or liquidate into or consolidate with any other Person
(other than the Borrower) or permit any other Person (other than the Borrower)
to merge, liquidate or dissolve into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of the
Borrower and (ii) in the case of any such merger, dissolution, liquidation or
consolidation to which any Subsidiary of the Borrower that is a Loan Party is a
party, such Loan Party is the surviving Person; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving Person.

 

7.5

Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Permitted Transfers;

(b) Dispositions of obsolete, damaged or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(c) Dispositions of equipment or real property for Fair Market Value to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

-74-



--------------------------------------------------------------------------------

(d) non-exclusive licenses, non-exclusive sublicenses, leases or subleases for
Fair Market Value granted to third parties in the ordinary course of business
and consistent with past practice;

(e) the lapse, abandonment or other dispositions of intellectual property, in
the ordinary course of business and consistent with past practice, that is, in
the reasonable good faith judgment of a Loan Party, no longer economically
practicable or commercially desirable to maintain or necessary for the conduct
of the business of the Loan Parties or any of their Subsidiaries;

(f) Dispositions permitted by Sections 7.1, 7.3, 7.4 or 7.6;

(g) the sale or other Disposition of non-core Intellectual Property used in the
MiFi Business to third parties to the extent licensed back to Borrower or
another Loan Party (each, a “Permitted IP Disposition”);

(h) the sale or issuance of Equity Interests (i) of the Borrower to any Person
and (ii) of any Subsidiary of the Borrower to the Borrower or any other
wholly-owned Subsidiary of the Borrower; and

(i) other Dispositions for Fair Market Value so long as (x) at least
seventy-five percent (75%) of the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneously with consummation of
such Disposition, (y) such transaction does not involve the sale or other
Disposition of a minority Equity Interest in any Subsidiary and (z) except with
respect to any Disposition of all or a portion of the MiFi Business, the Ctrack
Business in New Zealand and/or Australia, the real estate owned by the
Borrower’s Subsidiaries and used in the Ctrack Business, or the Equity Interests
of the Persons that service the Ctrack Business in New Zealand and/or Australia,
the aggregate net book value of all of the assets sold or otherwise Disposed of
by the Loan Parties and their Subsidiaries pursuant to this Section 7.5(i) shall
not exceed $1,000,000 for all such transactions in any fiscal year of the
Borrower.

 

7.6

Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;

 

-75-



--------------------------------------------------------------------------------

(c) payments to redeem or otherwise acquire existing stock of the Borrower so
long as any consideration used to make such payments is delivered solely from
the issuance of new Equity Interests by the Borrower after the Closing Date;

(d) payments of interest on the Convertible Senior Notes and the Novatel
Convertible Senior Notes;

(e) Borrower may issue common Equity Interests in connection with the
conversion, repurchase, exchange or other acquisition of the Convertible Senior
Notes and Novatel Convertible Senior Notes and make payment of cash in lieu of
fractional shares in connection therewith; and

(f) (i) so long as no Default or Event of Default exists or would result
therefrom, the Borrower may declare and pay regularly scheduled or accrued cash
dividends to the holders of the Series E Preferred Stock; provided that, both
before and after giving effect to such payment, the Loan Parties shall be in pro
forma compliance with the financial covenant set forth in Section 7.11, and
(ii) the Borrower may declare and pay regularly scheduled or accrued dividends
to the holders of the Series E Preferred Stock in the form of additional shares
of Series E Preferred Stock. and make payment of cash in lieu of fractional
shares in connection therewith, and (iii) the Borrower may issue Series E
Preferred Stock to the Lenders or their designees as set forth in this Agreement
and make payment of cash in lieu of fractional shares in connection therewith.

 

7.7

Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto. Without limitation of
the foregoing, neither the Borrower nor any of its Subsidiaries will become a
“passive foreign investment company” as such term is defined in Section 1297 of
the Code.

 

7.8

Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person (each, an “Affiliate Transaction”)
other than (a) advances of working capital to any Loan Party, (b) transfers of
cash and assets to any Loan Party, (c) intercompany transactions expressly
permitted by this Agreement, (d) reasonable compensation and reimbursement of
expenses of officers and directors, (e) except as otherwise specifically limited
in this Agreement, other transactions which are entered into in the ordinary
course of such Person’s business on fair and reasonable terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate; provided that for purposes of this clause (e), any such Affiliate
Transaction involving aggregate consideration in excess of $2,000,000 shall have
been approved by the board of directors or equivalent governing body of the
Borrower, and (f) the issuance or sale of Series E Preferred Stock by the
Borrower to any Person that is an Affiliate and the transactions permitted by
Section 7.6(f).

 

-76-



--------------------------------------------------------------------------------

7.9

Burdensome Agreements.

With respect to the Loan Parties, enter into, or permit to exist, any
Contractual Obligation (except for this Agreement and the other Loan Documents)
that (a) encumbers or restricts the ability of any such Person to (i) to act as
a Loan Party; (ii) make Restricted Payments to any Loan Party, (iii) pay any
Indebtedness or other obligation owed to any Loan Party, (iv) make loans or
advances to any Loan Party, or (v) create any Lien upon any of their properties
or assets, whether now owned or hereafter acquired, except, in the case of any
of the foregoing, for (A) any document or instrument governing Indebtedness
incurred pursuant to Section 7.2(c), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (B) any Permitted Lien, (C) customary restrictions and
conditions contained in any agreement related to a disposition permitted by this
Agreement, (D) applicable Laws, or (E) customary provisions in contracts
prohibiting assignment or (b) requires the grant of any Lien on property or
securities for any obligation if a Lien on such property is given as security
for the Secured Obligations.

 

7.10

Use of Proceeds.

Use the proceeds of the Loans, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.11

Financial Covenant.

Minimum Liquidity: AtOn the last day of any timefiscal quarter, permit Liquidity
to be less than $5,000,000.

 

7.12

Capital Expenditures.

Make Capital Expenditures (inclusive of capitalized software development
expenses) in excess of $12,000,00020,000,000 , in the aggregate, during any
Measurement Period.

 

7.13

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a) Amend any of its Organization Documents in a manner materially adverse to
the Agents or the Lenders;

(b) change its fiscal year;

(c) without providing ten (10) days prior written notice to the Collateral Agent
for distribution to the Lenders (or such extended period of time as may be
agreed to by the Required Lenders), change its name, state of formation, form of
organization or principal place of business; or

(d) make any change in accounting policies or reporting practices, except as
required by GAAP.

 

-77-



--------------------------------------------------------------------------------

7.14

Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction except with respect to the real
estate owned by the Borrower’s Subsidiaries and used in the Ctrack Business.

 

7.15

Payments, Etc. of Indebtedness.

Prepay, redeem, purchase, pay, defease or otherwise satisfy or obligate itself
to do so (x) any Indebtedness existing and/or incurred pursuant to
Section 7.2(o), (y) any other Indebtedness prior to the scheduled maturity
thereof in any manner (including by the exercise of any right of setoff) or
(z) any obligations or amounts due in respect of the Feeney Earnout, or make any
payment in violation of any subordination, standstill or collateral sharing
terms of or governing, such Indebtedness except in the case of this clause (y),
(a) the prepayment of the Loans in accordance with the terms of this Agreement
and (b) regularly scheduled or required repayments or redemptions of
Indebtedness under the Indebtedness set forth in Schedule 7.2 and any Permitted
Refinancing thereof; provided, that notwithstanding the foregoing, the Borrower
and its Subsidiaries may make payments in cash and/or in common Equity Interests
of the Borrower in respect of the Feeney Earnout pursuant to (i) any settlement
entered into in respect thereof or (ii) any final judgment or award in respect
thereof, so long as in each case (A) immediately after giving effect thereto and
to the prepayment described in the following clause (B), Liquidity shall be not
less than $5,000,000, (B) simultaneously with the making of any such cash
payment, the Borrower shall make a prepayment of the Loans in an amount equal to
50% of the amount of such cash payment (with such prepayment of the Loans being
accompanied by any accrued interest thereon and any applicable Loan Payment
Fees) and (C) no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect to such cash payment and/or
issuance of such common Equity Interests of the Borrower. For the avoidance of
doubt, the Convertible Senior Notes may be converted, repurchased, exchanged or
otherwise acquired for common Equity Interests of the Borrower in accordance
with Section 7.6(e).

 

7.16

Amendment, Etc. of Indebtedness.

(a) Amend, modify or change in any manner any term or condition of any
Convertible Notes Document or Novatel Convertible Notes Document or give any
consent, waiver or approval thereunder; provided that the Convertible Notes
Documents and the Novatel Convertible Notes Documents and the Convertible Senior
Notes and the Novatel Convertible Notes may be amended or modified to extend the
amortization or maturity of the indebtedness evidenced thereby, reduce the
interest rate thereon, or otherwise amend or modify the terms thereof so long as
the terms of any such amendment or modification are no more restrictive on the
Loan Parties than the terms of such documents as in effect on the date hereof;
provided that for the avoidance of doubt, the Convertible Senior Notes may be
converted, repurchased, exchanged or otherwise acquired for common Equity
Interests of the Borrower in accordance with Section 7.6(e);

(b) take any other action in connection with any Convertible Notes Document or
Novatel Convertible Notes Document that would impair the value of the interest
or rights of any Loan Party thereunder or that would impair the rights or
interests of any Agent or the Lenders; orprovided that for the avoidance of
doubt, the Convertible Senior Notes may be converted,

 

-78-



--------------------------------------------------------------------------------

repurchased, exchanged or otherwise acquired for common Equity Interests of the
Borrower in accordance with Section 7.6(e); or

(c) amend, modify or change in any manner any term or condition of any
Indebtedness (other than Indebtedness arising under the Loan Documents) if such
amendment or modification would add or change any terms in a manner adverse to
any Loan Party or any Subsidiary, or shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto; provided that for the
avoidance of doubt, the Convertible Senior Notes may be converted, repurchased,
exchanged or otherwise acquired for common Equity Interests of the Borrower in
accordance with Section 7.6(e).

 

7.17

[Reserved].

 

7.18

Sanctions.

Directly or indirectly, use the Loans or the proceeds of the Loans, or lend,
contribute or otherwise make available the Loans or the proceeds of the Loans to
any Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
of Sanctions.

 

7.19

Anti-Corruption Laws.

Directly or indirectly, use any proceeds of the Loans for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti- corruption legislation in other
jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.1

Events of Default.

Any of the following shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) days after the same becomes due, any interest on any Loan,
or any fee due hereunder or any other amount payable hereunder or any amount
payable under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.1, 6.2, 6.3, 6.5, 6.10,
6.11, 6.12, 6.13 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.1(a) or (b) above) contained
in any

 

-79-



--------------------------------------------------------------------------------

Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or require a Loan Party or any Subsidiary thereof to make an offer
to repurchase, prepay, defease or redeem such Indebtedness to be made, prior to
its stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or
Subsidiary thereof as a result thereof is greater than the Threshold Amount
provided that with respect to a default under clause (i)(B), notwithstanding
anything to the contrary herein, if at any time such default is cured or waived
prior to the Agents or the Lenders exercising any remedies under Section 8.02,
and such third party no longer has any right to exercise any rights or remedies
in connection with such default at such time, then, as of such time, there shall
be no Event of Default under such clause (i)(B) with respect to such default; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or

 

-80-



--------------------------------------------------------------------------------

unstayed for sixty (60) calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. Any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any Loan Party or any of its Subsidiaries and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $500,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the potential claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of ten
(10) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all
Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
it is or becomes unlawful for a Loan Party to perform any of its obligations
under the Loan Documents; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or

(l) Change of Control. There occurs any Change of Control; or

 

-81-



--------------------------------------------------------------------------------

(m) Material Adverse Effect. There occurs a Material Adverse Effect.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Required Lenders as determined in accordance with Section 10.1; and
once an Event of Default occurs under the Loan Documents, then such Event of
Default will continue to exist until it is expressly waived by the Required
Lenders, as required hereunder in Section 10.1.

 

8.2

Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Agents shall, at the
request of, or may, with the consent of, the Required Lenders take any or all of
the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document, including the applicable Loan Payment Fees, to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

(b) exercise all rights and remedies available to it under the Loan Documents or
applicable Law or equity; provided, however, that upon the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States the unpaid principal amount of the
Loans and all interest and other amounts as aforesaid, including the applicable
Loan Payment Fees, shall automatically become due and payable without further
act of any Person.

 

8.3

Application of Funds.

After the exercise of remedies provided for in Section 8.2 (or after the Loans
has automatically become immediately due and payable) or if at any time
insufficient funds are received by and available to the Agents to pay fully all
Secured Obligations then due hereunder, any amounts received on account of the
Secured Obligations shall be applied:

(a) first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities (including legal fees
and expenses) payable to the Agents in their capacities as such;

(b) second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees (other than the Loan Payment Fees), expenses and
indemnities payable to the Lenders;

(c) third, pro rata to payment of accrued and unpaid interest on the Loans and
the applicable Loan Payment Fees;

(d) fourth, pro rata to payment of principal outstanding on the Loans;

(e) fifth, pro rata to any other Secured Obligations; and

 

-82-



--------------------------------------------------------------------------------

(f) sixth, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by applicable Law.

ARTICLE IX

CONTINUING GUARANTY

 

9.1

Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally,
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of the Borrower to the Secured Parties, arising hereunder or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof to the extent not the result of any dispute among the
parties hereto in which the Loan Parties are the prevailing party) (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that the liability of each Guarantor individually with
respect to this Guaranty shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other applicable Law. The
Administrative Agent’s and the Lenders’ books and records showing the amount of
the Secured Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive, absent
manifest error, for the purpose of establishing the amount of the Secured
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Secured Obligations or any instrument or
agreement evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

9.2

Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Secured
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the

 

-83-



--------------------------------------------------------------------------------

taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

9.3

Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

9.4

Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

9.5

Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Facility is
terminated. If any amounts are paid to a Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to reduce the
amount of the Secured Obligations, whether matured or unmatured.

 

9.6

Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, if any, in respect of
the Secured

 

-84-



--------------------------------------------------------------------------------

Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

 

9.7

Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

9.8

Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

9.9

Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provided such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by any Agent or any Lender to the Borrower shall be
deemed delivered to each Loan Party and (c) any Agent or any Lender may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower on behalf of each of the Loan Parties.

 

9.10

Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

-85-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

 

10.1

Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent or the Collateral Agent, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however that no
such amendment, waiver or consent shall:

(a) waive any condition set forth in Article IV without the written consent of
each Initial Lender;

(b) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees
(including the Loan Payment Fees) or other amounts due to the Lenders (or any of
them) hereunder or under such other Loan Document without the written consent of
each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, the
Loans or any fees (including the Loan Payment Fees) or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(e) change (i) Section 8.3 or 2.11(c) or (ii) the order of application of any
prepayment of the Loans from the application thereof set forth in the applicable
provisions of Section 2.11 in any manner that adversely affects any Lender
without the written consent of such Lender;

(f) change any provision of this Section 10.1 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from

 

-86-



--------------------------------------------------------------------------------

the Guaranty is permitted pursuant to Article XI (in which case such release may
be made by the Administrative Agent acting alone);

(i) amend or modify Section 2.6 or any condition precedent to the incurrence of
any Incremental Term Commitments or Incremental Term Loans, or otherwise amend
this Agreement in any manner that would permit the incurrence of any additional
Indebtedness hereunder, in each case without the consent of each Lender;

(j) amend or modify this Agreement in any manner that would permit the
incurrence by any Loan Party or its Subsidiaries of any additional Indebtedness
for borrowed money that is secured by Liens that are not expressly subordinated
to the Liens securing the Secured Obligations without the consent of each
Initial Lender; or

(k) amend, modify or waive any provision under this Agreement that expressly
requires the consent or other agreement of the Initial Lenders, in each case
without the consent of each Initial Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Agent in addition to the Lenders required
above, affect the rights or duties of such Agent under this Agreement or any
other Loan Document; (ii) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
and (iii) if any Lender does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender or all affected Lenders and that has been approved by the
Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.15 so long as such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section.

 

10.2

Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, to the address, fax number, e-mail address or telephone number
specified for the Borrower or any other Loan Party, the Agents or the Lenders on
Schedule 1.1(b) or in the applicable Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission or e-mail
transmission shall be deemed to have been received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement).

 

-87-



--------------------------------------------------------------------------------

(b) Change of Address, Etc. Each of the Loan Parties, the Agents and the Lenders
may change its address, fax number or telephone number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.

 

10.3

No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agents in
accordance with Article XI for the benefit of all the Lenders and the Secured
Parties; provided, however, that the foregoing shall not prohibit (a) any Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as an Agent) hereunder and under the other Loan
Documents, (b) any Lender from exercising setoff rights in accordance with this
Agreement (subject to the terms of Section 2.11(c)) or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; provided, further, that if at any time there is no Person acting as
Administrative Agent or Collateral Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Agents pursuant to Article XI and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11(c), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

 

10.4

Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Initial Lenders, the Agents and their
respective Affiliates (including the reasonable fees, charges and disbursements
of (x) one primary firm of counsel for the Initial Lenders, (y) one primary firm
of counsel to the Agents and (z) one firm of local counsel to the Initial
Lenders and the Agents in each applicable jurisdiction), in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) (provided that the Loan Parties’ obligations under
this clause (a)(i) in respect of such fees, charges and disbursements of counsel
in connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents, and under Section 9 of the Note Purchase
Agreement, shall not exceed $300,000 in the aggregate) and (ii) all
out-of-pocket

 

-88-



--------------------------------------------------------------------------------

expenses incurred by the Lenders, the Agents and their respective Affiliates
(including the fees, charges and disbursements of any counsel for the Lenders,
the Agents and their respective Affiliates), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Loans; provided that nothing herein shall require any Loan Party to pay any of
the foregoing in connection with a dispute solely among the Initial Lenders, the
Agents and their respective Affiliates (other than such disputes involving
claims against an Agent in its capacity as such) that does not involve an act or
omission by the Borrower or any of its Subsidiaries.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Agent, the Lenders and each Related Party of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument executed in
connection herewith (other than the Note Purchase Agreement), the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents (other than the
Note Purchase Agreement) (including in respect of any matters addressed in
Section 3.1), (ii) the Loans or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) arise from a dispute
solely among Indemnitees (other than such disputes involving claims against an
Agent in its capacity as such) that does not involve an act or omission by the
Borrower or any of its Subsidiaries). This Section 10.4(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party to this Agreement shall assert, and each such party
hereby waives, and acknowledges that no other Person shall have, any claim
against any other party to this Agreement, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Loans or the use of
the proceeds thereof.

 

-89-



--------------------------------------------------------------------------------

(d) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Secured Obligations.

 

10.5

Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or such Agent or such Lender exercises its right of setoff,
if any, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.

 

10.6

Successors and Assigns.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assignees. Each Loan Party
agrees that it may not assign this Agreement without each Lender’s prior
consent. Each Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans owing to it and, to the extent applicable, any and all
rights granted to such Lender in its capacity as an Initial Lender) and the
other Loan Documents to another Person (other than the Borrower or any of its
Subsidiaries); provided that (x) the principal outstanding balance of the Loans
of the assigning Lender subject to any assignment (other than (i) the assignment
of the entire remaining amount of the assigning Lender’s Loans at the time owing
to it or (ii) assignments to another Lender, an Affiliate of such assigning
Lender or an Approved Fund), determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent, or, if a “Trade Date” is specified in such Assignment and Assumption, as
of such Trade Date, shall not be less than $2,500,000 and (y) the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to another Lender, an
Affiliate of such assigning Lender or an Approved Fund; provided further that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to such assigning Lender within five
(5) Business Days after having received written notice thereof.

(b) Each Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Loans); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for

 

-90-



--------------------------------------------------------------------------------

the performance of such obligations and (iii) the Borrower shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower, each Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligations to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. This Section 10.6(c) shall be construed so that the Commitment
and/or the Loans are at all times maintained in “registered form” within the
meanings of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any
Treasury Regulations (and any successor provisions) promulgated thereunder,
including, without limitation, Treasury Regulations Sections 5f.103-1(c) and
1.871¬14.

 

10.7

Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and to its Related Parties
on a “need to know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any self-
regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such parties agree, to the extent practicable and
not prohibited by applicable law, to inform the Borrower promptly thereof prior
to disclosure), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process (in which case such parties agree,
to the extent practicable and not prohibited by applicable law, to inform the
Borrower promptly thereof prior to disclosure), (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other

 

-91-



--------------------------------------------------------------------------------

Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights and obligations under this Agreement, (vii) on
a confidential basis to any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder,
(viii) with the written consent of the Borrower or to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent or any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from any Loan Party or any Subsidiary relating to any Loan
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent and the Lenders
on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary.

 

10.8

Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held (in whatever currency) against any and all
of the obligations of the Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to the Lender. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees
to notify the Borrower promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.9

Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, the
Administrative Agent or such Lender may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10

Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement,

 

-92-



--------------------------------------------------------------------------------

the other Loan Documents, the Fee Letters, and any separate letter agreements
with respect to fees payable to the Agents or the Lenders, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by each Initial Lender
and when the Initial Lenders shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e- mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

10.11

Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf, and shall continue in
full force until the Facility Termination Date.

 

10.12

Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13

Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-93-



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY AGENT, ANY LENDER OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14

Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT

 

-94-



--------------------------------------------------------------------------------

OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.15

Replacement of Non-Consenting Lenders.

If the Borrower is entitled to replace a Lender pursuant to the last proviso of
Section 10.1, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.6), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 3.1 and 3.4) and
obligations under this Agreement and the related Loan Documents to a Person
eligible for an assignment in accordance with Section 10.1 that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts due pursuant to Section 3.5 or pursuant to the Fee
Letters) from the assignee (to the extent of such outstanding principal and
accrued interest) or the Borrower (in the case of fees and all other amounts);

(b) such assignment does not conflict with applicable Laws; and

(c) the applicable assignee shall have consented to the applicable amendment,
waiver or consent.

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.

 

10.16

Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all Secured
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the

 

-95-



--------------------------------------------------------------------------------

proceeds thereof shall be paid over to the Secured Parties on account of the
Secured Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement. Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt unless a Default has occurred and is continuing and the
Required Lenders have provided written notice to Borrower to discontinue such
payments; provided, that in the event that any Loan Party receives any payment
of any Intercompany Debt at a time when such payment is prohibited by this
Section, such payment shall be held by such Loan Party in trust for the benefit
of, and shall be paid forthwith over and delivered, upon written request to, the
Administrative Agent for distribution to the Lenders.

 

10.17

No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees that: (a) (i) the services regarding this Agreement
provided by the Agents, the Lenders and the Affiliates of the foregoing Persons
are arm’s-length commercial transactions between the Borrower, each other Loan
Party, on the one hand, and the Agents, the Lenders and their respective
Affiliates, on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Administrative Agent, the Lenders and their
respective Affiliates is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary, for Borrower, any
other Loan Party and (ii) neither the Administrative Agent, nor any Lender, nor
any of their respective Affiliates has any obligation to the Borrower, any other
Loan Party with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties, and neither the Administrative
Agent, nor any Lender, nor any of their respective Affiliates has any obligation
to disclose any of such interests to the Borrower, any other Loan Party. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against each Agent, each
Lender or any of their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

 

10.18

Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic

 

-96-



--------------------------------------------------------------------------------

Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by such Person pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of the Administrative Agent or any Lender, any electronic signature
shall be promptly followed by such manually executed counterpart.

 

10.19

USA PATRIOT Act Notice.

Each Lender hereby notifies the Borrower and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Act. The
Borrower and the Loan Parties agree to, promptly following a request by any
Lender, provide all such other documentation and information that such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

10.20

Credit Bid Rights Preserved.

In the event of any bankruptcy proceeding involving a Loan Party in the United
States, whether voluntary or otherwise, each Loan Party expressly agrees that
each Agent and each Lender is hereby granted an irrevocable right to credit bid
any or all amounts owed pursuant to this Agreement in any sales process as
provided by Section 363(k) of the Bankruptcy Code, whether such sale is
conducted pursuant to a plan of reorganization under Chapter 11 of the
Bankruptcy Code or outside of a plan pursuant to Section 363 of the Bankruptcy
Code. The right of each Agent and each Lender to credit bid as set forth herein
is an express element of the consideration being offered by the Loan Parties to
induce the Lenders to enter into this Agreement.

 

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender is an EEA Financial Institution and is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of such Lender that
is an EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender if it is an EEA Financial Institution; and

 

-97-



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

THE AGENTS

 

11.1

Appointment; Powers.

Each of the Lenders hereby appoints Cantor Fitzgerald Securities as its
Administrative Agent and its Collateral Agent. Each Lender authorizes the Agents
to take such actions on its behalf and to exercise such powers as are delegated
to such Agent by the terms hereof and the other Loan Documents.

 

11.2

Duties and Obligations of the Agents.

The Agents shall have no duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (the use of the term
“Administrative Agent”, “Collateral Agent” or “Agent” herein and in the other
Loan Documents with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law; rather, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties), (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.3, and
(c) except as expressly set forth herein, no Agent shall have a duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. The Agents
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to a responsible officer of such Agent by the Borrower
or a Lender, and shall not be responsible for or have any duty to ascertain or
inquire into:

(a) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document,

 

-98-



--------------------------------------------------------------------------------

(b) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith,

(c) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document,

(d) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document,

(e) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent or as to those conditions precedent expressly required
to be to such Agent’s satisfaction,

(f) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries, or

(g) any failure by the Borrower, any Guarantor or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein.

 

11.3

Action by Agents.

Each Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.1) and in all cases each Agent shall be fully justified
in failing or refusing to act hereunder or under any other Loan Documents unless
it shall (a) receive written instructions from the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.1) specifying the action to be taken and
(b) be indemnified to its satisfaction by the Lenders against any and all
liability claims, losses, fees and expenses which may be incurred by it by
reason of taking or continuing to take any such action. The instructions as
aforesaid and any action taken or failure to act pursuant thereto by an Agent
shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then an Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities satisfactory to it) described in this Section 11.3; provided that,
unless and until such Agent shall have received such directions, such Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable in the interests
of the Lenders. In no event, however, shall an Agent be required to take any
action which exposes such Agent to a risk of personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, no Agent shall have any obligation to perform
any act in respect thereof. Each Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as

 

-99-



--------------------------------------------------------------------------------

provided in Section 10.1), and otherwise such Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct.

 

11.4

Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon, except in the case of
gross negligence or willful misconduct by such Agent and each of the Loan
Parties and the Lenders hereby waives the right to dispute such Agent’s record
of such statement absent manifest error. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

11.5

Sub-Agents.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub- Agents appointed by such Agent. Each Agent
and any such sub-Agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding Sections of this Article XI shall apply to any such
sub-Agent and to the Related Parties of such Agent and any such sub-Agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as such Agent.

 

11.6

Resignation or Removal of Agents.

Subject to the appointment and acceptance of a successor Agent as provided in
this Section 11.6, each Agent may resign at any time by notifying the Lenders
and the Borrower, and such Agent may be removed at any time with or without
cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation or removal of
the retiring Agent, then the retiring Agent may, on behalf of the Lenders and at
the expense of the Borrower, appoint a successor Agent, or an Affiliate of any
such Lender as approved by the Required Lenders or if no such successor shall be
appointed by the retiring Agent as aforesaid, the Required Lenders shall
thereafter perform all of the duties of the retiring Agent hereunder (and the
retiring Agent shall be discharged from its duties and obligations hereunder)
until such appointment by the Required Lenders is made and accepted. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be

 

-100-



--------------------------------------------------------------------------------

the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article XI and Section 10.4 shall continue in effect for the
benefit of such retiring Agent, its sub-Agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

 

11.7

Agents as Lenders.

Each Lender serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such Lender and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any of its Subsidiaries or other Affiliates as if it were not an
Agent hereunder.

 

11.8

Funds Held by Agents.

The Agents shall have no responsibility for interest or income on any funds held
by it hereunder.

 

11.9

No Reliance.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is a party. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. No Agent shall be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the property or books of the Borrower or its Subsidiaries.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by an Agent hereunder, no Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of their Affiliates) which may come into the possession of such
Agent or any of its Affiliates. Each party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

 

11.10

Agents May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Guarantors or any of their
Subsidiaries, each Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether an Agent shall have made any demand on the Borrower
or

 

-101-



--------------------------------------------------------------------------------

the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file a proof-of-claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary and
directed by the Required Lenders in order to have the claims of the Lenders and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Section 10.4) allowed in such judicial proceeding;

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized and
directed by each Lender to make such payments to the Agents and, in the event
that the Agents shall consent to the making of such payments directly to the
Lenders, to pay to the Agents any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their agents and counsel,
and any other amounts due the Agents under Section 10.4.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

11.11

Authority of the Agents to Release Collateral and Liens.

Each Lender hereby authorizes the Collateral Agent to release any Collateral or
any Guarantor that is permitted to be sold or released pursuant to the terms of
this Section 11.11 and the other Loan Documents. Each Lender hereby authorizes
the Collateral Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with (x) the termination of the Facility on the Facility Termination
Date or (y) any sale or other Disposition of property to the extent such sale or
other Disposition is authorized by the terms of this Agreement and the other
Loan Documents and complies with the Security Agreement, as evidenced in an
certificate delivered by a Responsible Officer to the Collateral Agent (which
shall be promptly distributed to the Lenders); provided that, prior to the
Facility Termination Date, the Liens on any Collateral securing the Secured
Obligations shall not be released upon a sale, transfer or other Disposition of
such Collateral to any Person that is, or that is required to be, in each case
at the time of such sale, transfer or other Disposition, and after giving effect
thereto, a Loan Party (but in each case disregarding the grace period provided
for in Section 6.12). Upon the request of the Borrower, in connection with any
transaction otherwise permitted by this Agreement and the other Loan Documents,
the Administrative Agent and/or the Collateral Agent is authorized to release
Collateral that is Disposed of to any Person (other than to a Person that is, or
that is required to be, in each case at the time of such Disposition, and after

 

-102-



--------------------------------------------------------------------------------

giving effect thereto, a Loan Party (but in each case disregarding the grace
period provided for in Section 6.12)), or to any Person that ceases to be a
Subsidiary of the Borrower at the time of such Disposition, and after giving
effect thereto.

 

11.12

Merger, Conversion or Consolidation of Agents.

Any corporation into which the Agents may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Agents shall be a party, or any corporation
succeeding to the corporate trust and loan agency business of the Agents, shall
be the successor of the Agents hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

ARTICLE XII

REPRESENTATIONS AND WARRANTIES OF THE LENDERS

Each Lender, solely in its capacity of holder of Shares, represents and warrants
to the Borrower, as of the Second Amendment Effective Date, that:

 

12.1

Organization and Existence.

Such Lender is a validly existing corporation, limited partnership or limited
liability company and has all requisite corporate, partnership or limited
liability company power and authority to enter into and consummate the
transactions contemplated by this Agreement and the other Loan Documents and to
carry out its obligations hereunder, and to invest in the Shares pursuant to
this Agreement and the other Loan Documents.

 

12.2

Authorization.

The execution, delivery and performance by such Lender of this Agreement has
been duly authorized by all necessary corporate, partnership or limited
liability company action, on the part of such Lender and this Agreement has been
duly executed and when delivered will constitute the valid and legally binding
obligation of such Lender, enforceable against such Lender in accordance with
its respective terms, except (a) as limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (b) general
principles of equity that restrict the availability of equitable remedies and
(c) to the extent the enforceability of indemnification provisions may be
limited by applicable laws.

 

12.3

Purchase Entirely for Own Account.

The Shares to be received by such Lender hereunder will be acquired for such
Lender’s own account, not as nominee or agent, and not with a view to the resale
or distribution of any part thereof in violation of the Securities Act;
provided, however, that by making the representations herein, such Lender does
not agree to hold any of the Shares for any minimum period of time and reserves
the right, subject to the provisions of this Agreement, at all times to sell or
otherwise dispose of all or any part of such Shares, pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in

 

-103-



--------------------------------------------------------------------------------

compliance with applicable federal and state securities laws. Such Lender does
not presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the Shares to
or through any Person or entity. Such Lender is not, nor is any Affiliate of
such Lender, a broker-dealer registered with the SEC under the Exchange Act or
an entity engaged in a business that would require it to be so registered.

 

12.4

Investment Experience.

Such Lender acknowledges that it has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
transactions contemplated herein.

 

12.5

Disclosure of Information.

Such Lender has had an opportunity to receive, review and understand all
information related to the Borrower requested by it and to ask questions of and
receive answers from the Borrower regarding the Borrower, its business and the
terms and conditions of the transactions contemplated herein, and has conducted
and completed its own independent due diligence. Such Lender acknowledges that
no officer, director, attorney, broker-dealer, placement agent, finder or other
person affiliated with the Borrower has given such Lender any information or
made any representations, oral or written, other than as expressly provided in
this Agreement, on which such Lender has relied upon in deciding to enter into
the transactions contemplated herein. Based on the information such Lender has
deemed appropriate, it has independently made its own analysis and decision to
enter into this Agreement. Such Lender has sought its own accounting, legal and
tax advice as it has considered necessary to make an informed decision with
respect to its entering into the transactions contemplated herein. Neither such
inquiries nor any other due diligence investigation conducted by such Lender
shall modify, limit or otherwise affect such Lender’s right to rely on the
Borrower’s representations and warranties contained in this Agreement, the Share
Election Notice and/or the Notice of Loan Prepayment.

 

12.6

Restricted Securities.

Such Lender understands that the Shares are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Borrower in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.

 

12.7

Legends.

It is understood that, except as provided below, the Shares may bear the
following or any similar legend:

(a) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT OR
(B)

 

-104-



--------------------------------------------------------------------------------

AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE BORROWER AND ITS TRANSFER AGENT OR (II)
UNLESS SOLD PURSUANT TO RULE 144 UNDER THE 1933 ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

 

12.8

Accredited Investor.

Such Lender is an “accredited investor” within the meaning of Rule 501(a)(3) or
(a)(8) under the Securities Act.

 

12.9

No Conflicts.

The execution, delivery and performance by such Lender of this Agreement and the
consummation by such Lender of the transactions contemplated herein will not
(a) result in a violation of the organizational documents of such Lender,
(b) conflict with, or constitute a default (or an event which with notice, lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Lender is a party, or (c) result in a
violation of any Law, order, judgment or decree (including federal and state
securities Laws) applicable to such Lender, except in the case of clauses
(b) and (c) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Lender to perform its obligations
hereunder.

 

12.10

No Rule 506 Disqualifying Activities.

Such Lender has not taken any of the actions set forth in, and is not subject
to, the disqualification provisions of Rule 506(d)(1) of the Securities Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

-105-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     INSEEGO CORP.     By:  

     

    Name:   Stephen Smith     Title:   Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:     NOVATEL, WIRELESS, INC.     By:  

     

    Name:   Stephen Smith     Title:   Chief Financial Officer     ENFORA, INC.
    By:  

 

    Name:   Stephen Smith     Title:   Chief Financial Officer     R.E.R,
ENTERPRISES, INC.     By:  

 

    Name:   Stephen Smith     Title:   Chief Financial Officer     INSEEGO NORTH
AMERICA, LLC     By:  

 

    Name:   Stephen Smith     Title:   Chief Financial Officer     NOVATEL
WIRELESS SOLUTIONS, INC.     By:  

 

    Name:   Stephen Smith     Title:   Chief Financial Officer     FEENEY
WIRELESS IC-DISC, INC.     By:  

 

    Name:   Stephen Smith     Title:   Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT and

COLLATERAL AGENT:

    CANTOR FITZERGALD SECURITIES     By:  

 

    Name:   Nils Horning     Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Lenders:     SOUTH OCEAN FUNDING LLC     By  

 

    Name:       Title:  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1(a) to Credit Agreement – Commitments

On file with Administrative Agent.

 

A-1



--------------------------------------------------------------------------------

Schedule 1.1(b) to Credit Agreement – Certain Addresses for Notices /

Administrative Agent’s Office

If to the Borrower:

Inseego Corp.

9605 Scranton Road

Suite 300

San Diego, CA 92121

Attention: Chief Financial Officer and General Counsel

with a copy to:

Paul Hastings LLP

4747 Executive Drive Twelfth Floor

San Diego, CA 92121

Fax: 858-458-3131

Attention: Teri O’Brien

If to any Initial Lender:

Following the Effective Date as set forth in the Initial Lenders Assignment
Agreements (as defined in the definition of Initial Lenders set forth in
Section 1.1 hereof):

South Ocean Funding LLC

9350 Conroy Windermere Road

Windermere, FL 34786

Attention: James B. Avery

E-mail: javery@tavistock.com

With a copy to:

Alston & Bird LLP

90 Park Avenue, 15th floor

New York, NY 10016

Attention: Paul W. Hespel

E-mail: paul.hespel@alston.com

 

A-2



--------------------------------------------------------------------------------

Administrative Agent’s Office:

If to Cantor Fitzgerald Securities, as Administrative Agent and as Collateral
Agent:

Cantor Fitzgerald Securities

Attn: Nils Horning (Legal)

110 E. 59th St.

New York, NY 10022

Email: NHorning@cantor.com

Telephone Number: 212-829-4889

Fax Number: 646-219-1180

Attn: Jon Stapleton (Credit)

110 E. 59th St.

New York, NY 10022

Email: JStapleton@cantor.com

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

Compliance Certificate

 

   Financial Statement Date: [                    ,             ]

 

TO:    Cantor Fitzgerald Securities, as administrative agent (the
“Administrative Agent”) RE:    Credit Agreement, dated as of August 23, 2017, by
and among Inseego Corp., a Delaware corporation (the “Borrower”), the
Guarantors, Cantor Fitzgerald Securities, as Administrative Agent and the
Lenders party thereto from time to time (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement) DATE:    [______], 2017   

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [                     ] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and the other Loan Parties,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.1(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.1(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such consolidated financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

 

1

This certificate should be from the chief executive officer, chief financial
officer or treasurer of the Borrower.

 

A-4



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period each of the Loan
Parties performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]

[select one:]

4. [Attached as Schedule A hereto are complete, updated Schedules to the Credit
Agreement, indicating any changes in such Schedules from the Schedules most
recently delivered pursuant to the Credit Agreement to the extent such Schedules
do not relate to a date specific.]

—or—

4. [There has been no change in the information set forth in the Schedules most
recently delivered pursuant to the Credit Agreement.]

[select one:]

5. [Attached as Schedule B hereto are complete, updated Schedules to the
Perfection Certificate (other than Schedules 4, 15 and 16 thereof), indicating
any changes in such Schedules from the Schedules most recently delivered
pursuant to the Credit Agreement.]

—or—

5. [There has been no change in the information set forth in the Schedules to
the Perfection Certificate most recently delivered pursuant to the Credit
Agreement.]

6. The representations and warranties of the Borrower and each other Loan Party
contained in Section 5.5 of the Credit Agreement are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct on and as of the date hereof

 

A-5



--------------------------------------------------------------------------------

and (ii) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects on and as
of the date hereof, and except that for purposes of this Compliance Certificate,
the representations and warranties contained in subsections (a) and (b) of
Section 5.5 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.1 of the Credit Agreement, including the statements in connection with
which this Compliance Certificate is delivered.

7. The financial covenant analyses and information set forth on Schedule C
attached hereto are true and accurate on and as of the Statement Date.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf’ or “tif’)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-6



--------------------------------------------------------------------------------

INSEEGO CORP., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

A-7



--------------------------------------------------------------------------------

Schedule A

[attach updated Schedules to Credit Agreement]

 

A-8



--------------------------------------------------------------------------------

Schedule B

[attach updated Schedules to Perfection Certificate]

 

A-9



--------------------------------------------------------------------------------

Schedule C

Financial Statement Date: [                ,             ] (“Statement Date”)

I further certify that (Please check and complete each of the following):

1. Liquidity. The Liquidity at all times after the Closing Date and prior toas
of the Statement Date was not less than $5,000,000.

2. Capital Expenditures. The Capital Expenditures for the Measurement Period
ending on the Statement Date is $            , which [is/is not] less than the
limit set forth in Section 7.12 of the Credit Agreement for such period.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

[Form of] Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [                , ____],
is by and among [            , a             ] (the “Subsidiary Guarantor”),
Inseego Corp., a Delaware corporation (the “Borrower”), and Cantor Fitzgerald
Securities, as Administrative Agent and Collateral Agent under that certain
Credit Agreement, dated as of August 23, 2017 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors, Cantor Fitzgerald Securities, as
Administrative Agent and the Lenders party thereto from time to time.
Capitalized terms used herein but not otherwise defined shall have the meanings
provided in the Credit Agreement.

The Subsidiary Guarantor is an additional Loan Party, and, consequently, the
Loan Parties are required by Section 6.12 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Secured Parties:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit Agreement
and the other Loan Documents as a Guarantor. The Subsidiary Guarantor hereby
makes all representations and warranties in Article V with respect to it and
agrees to be bound by covenants and other terms, conditions and provisions of
the Credit Agreement and the other applicable Loan Documents. Without limiting
the generality of the foregoing terms of this Paragraph 1, the Subsidiary
Guarantor hereby guarantees, jointly and severally together with the other
Guarantors, the prompt payment of the Secured Obligations in accordance with
Article IX of the Credit Agreement.

2. The Subsidiary Guarantor hereby agrees that all of the representations and
warranties contained in Article V of the Credit Agreement and each other Loan
Document are true and correct as of the date hereof with respect to it.

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the rights and obligations
of an “Grantor” (as such term is defined in the Security Agreement) thereunder
as if it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this Paragraph 2, the Subsidiary
Guarantor hereby grants, pledges and assigns to the Collateral Agent, for the
benefit of the Secured Parties, a continuing security interest in, and a right
of set off, to the extent applicable, against any and all right, title and
interest of the Subsidiary Guarantor in and to the Collateral (as such term is
defined in Section 2 of the Security Agreement) of the Subsidiary Guarantor.

 

B-1



--------------------------------------------------------------------------------

4. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Loan Document and Collateral Document and the schedules and exhibits thereto.
The information on the schedules to the Credit Agreement and the Collateral
Documents are hereby supplemented (to the extent permitted under the Credit
Agreement or Collateral Documents) to reflect the information shown on the
attached Schedule A.

5. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document.

6. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent and the
Required Lenders, it will execute and deliver such further documents and do such
further acts as such Persons may reasonably request in accordance with the terms
and conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Agreement.

7. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 10.13 and 10.14 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the Collateral
Agent for the benefit of the Secured Parties, has caused the same to be accepted
by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:      [SUBSIDIARY GUARANTOR]      By:   

                          

     Name:   

 

     Title:   

 

BORROWER:      INSEEGO CORP.,      a Delaware corporation      By:   

                     

     Name:   

 

     Title:   

 

 

Acknowledged, accepted and agreed: CANTOR FITZGERALD SECURITIES, as
Administrative Agent and as Collateral Agent

By:  

 

Name:  

 

Title:  

 

 

B-3



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement, Perfection Certificate and Collateral Documents

[TO BE COMPLETED BY BORROWER]

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

Solvency Certificate

 

TO:    Cantor Fitzgerald Securities, as administrative agent (the
“Administrative Agent”) and each of the Initial Lenders RE:    Credit Agreement,
dated as of August 23, 2017, by and among Inseego Corp., a Delaware corporation
(the “Borrower”), the Guarantors, Cantor Fitzgerald Securities, as
Administrative Agent and the Lenders party thereto from time to time (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[                ], 2017

 

 

The undersigned Responsible Officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Loan Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the other
Loan Parties.

The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Loan Parties and their
Subsidiaries as the undersigned deems necessary and prudent for the purpose of
providing this Certificate. The undersigned acknowledges that the Administrative
Agent is relying on the truth and accuracy of this Certificate in connection
with the making of Credit Extensions and the other transactions contemplated
under the Credit Agreement.

The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.

BASED ON THE FOREGOING, the undersigned certifies that, after giving effect to
the transactions contemplated by the Credit Agreement, as of the date hereof:

(a) The present fair saleable value of the assets of the Borrower, individually
and together with its Subsidiaries on a consolidated basis, is greater than the
total amount of liabilities, including contingent liabilities, of the Borrower,
individually and together with its Subsidiaries on a consolidated basis.

(b) The present fair saleable value of the assets of the Borrower, individually
and together with its Subsidiaries on a consolidated basis, is not less than the
amount that will be required to pay the probable liability of the Borrower,
individually and together with its Subsidiaries on a consolidated basis, on its
debts as they become absolute and matured.

 

C-1



--------------------------------------------------------------------------------

(c) The Borrower, individually and together with its Subsidiaries on a
consolidated basis, does not intend to, and does not believe that it will, incur
debts or liabilities beyond the Borrower’s individual, and together with its
Subsidiaries consolidated, ability to pay such debts and liabilities as they
mature.

(d) The Borrower, individually and together with its Subsidiaries on a
consolidated basis, will not have an unreasonably small amount of capital with
which to conduct business.

(e) The Borrower, individually and together with its Subsidiaries on a
consolidated basis, will be able to pay its debts when they mature.

(f) The amount of contingent liabilities at any time have been computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf’ or “tif’)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-2



--------------------------------------------------------------------------------

INSEEGO CORP., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

Notice of Loan Prepayment

Date: [                ,             ]

TO:    Cantor Fitzgerald Securities, as administrative agent (the
“Administrative Agent”) RE:    Credit Agreement, dated as of August 23, 2017, by
and among Inseego Corp., a Delaware corporation (the “Borrower”), the
Guarantors, Cantor Fitzgerald Securities, as Administrative Agent and the
Lenders party thereto from time to time (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement). DATE:    [Date]

 

 

The Borrower hereby notifies the Administrative Agent that on                 2
pursuant to the terms of Section 2.5 (Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

  ☐

Optional prepayment of the Loans in the following amount(s):3

 

  ☐

Eurodollar Rate Loans: $                        

Applicable Interest Period:                        

 

  ☐

Base Rate Loans: $                        

The remaining Permitted Payment Amount after giving effect to the prepayment
hereunder is $                        .

The Prepayment Fee with respect to the amount prepaid is $            . The
number of Prepayment Fee Shares to be issued as payment of the Prepayment Fee is
            4, together with $            in cash representing fractional
Prepayment Fee Shares.

The Exit Fee with respect to the amount repaid is $            . The number of
Exit Fee Shares to be issued as payment of the Exit Fee is             5,
together with $            in cash representing fractional Exit Fee Shares.

 

 

2

Specify date of such prepayment.

3

Any prepayment of shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or if less, the entire principal amount
thereof outstanding).

4

Any fractional Prepayment Fee Shares shall be paid in cash.

5 

Any fractional Exit Fee Shares shall be paid in cash.

 

D-1



--------------------------------------------------------------------------------

[The Borrower hereby certifies that the representations and warranties contained
in Article V of the Credit Agreement and as set forth on Annex I attached hereto
are true and correct in all material respects, in each case on and as of the
date of this notice as if made on and as of such date except to the extent that
such representations and warranties relate to an earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date (provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects on the applicable date).]6

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

To be included if any Shares are to be issued and delivered.

 

D-2



--------------------------------------------------------------------------------

INSEEGO CORP., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

D-3



--------------------------------------------------------------------------------

Annex I

Representations and Warranties

1. Authorization. The Borrower has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Borrower, its officers, directors and stockholders is
necessary for, the authorization, issuance and delivery of the Shares.

2. Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to terms of the Credit Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Lenders), except
for restrictions on transfer set forth in the Certificate of Designation or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. Assuming the accuracy of the representations and warranties of
the Lenders contained in Article XII of the Credit Agreement, the Shares will be
issued in compliance with all applicable federal and state securities Laws.

3. Consents. The issuance and delivery by the Borrower of the Shares require no
consent of, action by or in respect of, or filing with, any Person, including
any Governmental Authority, other than, to the extent necessary, an amendment to
the Certificate of Designation, filings that have been made pursuant to
applicable state securities Laws and post-sale filings pursuant to applicable
state and federal securities laws and the rules and regulations of NASDAQ, which
the Borrower undertakes to file within the applicable time periods.

4. SEC Filings. True and complete copies of the SEC Filings are available to the
Lenders through the Electronic Data Gathering, Analysis, and Retrieval system
(other than any information for which the Borrower has received confidential
treatment from the SEC). The Borrower has filed all SEC Filings, for the one
(1) year preceding the date of the issuance and delivery of the Shares (or such
shorter period as the Borrower was required by Law to file such material). At
the time of filing thereof, the SEC Filings complied as to form in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and, as of their respective dates, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

5. No Conflict, Breach, Violation or Default. The issuance and delivery of the
Shares in accordance with the provisions of the Credit Agreement will not
(a) conflict with or result in a breach or violation of (i) any of the terms and
provisions of, or constitute a default under, the Organization Documents, both
as in effect on the date hereof (true and complete copies of which have been
made available to the Lenders) or any of the Borrower’s Subsidiaries’
Organization Documents, or (ii) assuming the accuracy of the representations and
warranties of the Lenders in Article XII of the Credit Agreement, any applicable
Law or order of any Governmental Authority having jurisdiction over the
Borrower, its Subsidiaries or any of their respective assets or properties, or
(b) conflict with, or constitute a default (or an event that, with notice, lapse
of time or both, would become a default) under, result in the creation of any
Lien upon any of the properties or assets of the Borrower or any Subsidiary or
give to others any rights of termination,

 

D-4



--------------------------------------------------------------------------------

amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, except in the case of (a)(ii) and (b), for
such defaults, breaches, violations or conflicts as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

6. Capitalization. Schedule 6 attached hereto sets forth as of the date of this
notice (a) the authorized capital stock of the Borrower; (b) the number of
shares of capital stock issued and outstanding; (c) the number of shares of
capital stock issuable pursuant to the Borrower’s stock or equity compensation
plans; and (d) the number of shares of capital stock issuable and reserved for
issuance pursuant to outstanding securities (other than the Shares) exercisable
for, or convertible into or exchangeable for, any shares of capital stock of the
Borrower. All of the issued and outstanding shares of the Borrower’s and its
Subsidiaries’ capital stock have been duly authorized and are validly issued,
fully paid and nonassessable. None of such shares were issued in violation of
any preemptive rights or other similar rights of third parties and such shares
were issued in compliance with applicable state and federal securities laws.
There are no outstanding contractual obligations of the Borrower or any of its
Subsidiaries to provide any funds to or make any investment in respect of any
unsatisfied subscription obligation or capital contribution or capital account
funding obligation in any Person. No Person is entitled to preemptive or similar
statutory or contractual rights with respect to the issuance by the Borrower of
any securities of the Borrower. Except as set forth on Schedule 6 and except as
contemplated hereunder, there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Borrower is or may be obligated to issue any equity securities of any
kind. There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by such issuance of the Shares and the
Borrower does not have any stock appreciation rights, “phantom stock” plans or
agreements or any similar plans or agreements. Except as set forth in the SEC
Filings, there are no voting agreements, stockholder agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Borrower and any of the security holders of the Borrower or,
to the Borrower’s knowledge, between or among any of the Borrower’s security
holders, relating to the securities of the Borrower held by them. Except as set
forth in the SEC Filings, (i) no Person has the right to require the Borrower to
register any securities of the Borrower under the Securities Act, whether on a
demand basis or in connection with the registration of securities of the
Borrower for its own account or for the account of any other Person, (ii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing indebtedness of the
Borrower or any of its Subsidiaries or by which the Borrower or any of its
Subsidiaries is or may become bound having the right to vote on any matter which
the stockholders of the Borrower or its Subsidiaries as the case may be, may
vote, and (iii) there are no outstanding securities or instruments of the
Borrower or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Borrower or any of its Subsidiaries is or may become
bound to redeem a security of the Borrower or any of its Subsidiaries. Such
issuance of the Shares hereunder will not obligate the Borrower to issue shares
of preferred stock or other securities to any other Person (other than the
Lender) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.

 

D-5



--------------------------------------------------------------------------------

7. Stock Option Plans. Each outstanding option to purchase Common Stock granted
by the Borrower (the “Stock Options”) was granted pursuant to one of the
Borrower’s equity incentive plans in accordance with the terms of such equity
incentive plan or pursuant to an “inducement” award, and no such Stock Option
has been backdated. There is no and, to the Borrower’s knowledge, during the
past five (5) years there has been no company policy or practice to coordinate
the grant of stock options with the release or other public announcement of
material information regarding the Borrower or its financial results or
prospects.

8. No Material Adverse Change. Since the last issuance of the Shares, except as
set forth in the SEC Filings, there has not been:

 

  a.

any change in the assets, liabilities, financial condition or operating results
of the Borrower from that reflected in the financial statements included in the
Borrower’s last Quarterly Report on Form 10-Q, except for changes in the
ordinary course of business which have not had and would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;

 

  b.

any declaration or payment by the Borrower of any dividend, or any authorization
or payment by the Borrower of any distribution, on any of the capital stock of
the Borrower, or any redemption or repurchase by the Borrower of any securities
of the Borrower;

 

  c.

any material damage, destruction or loss, whether or not covered by insurance,
to any assets or properties of the Borrower;

 

  d.

any waiver, not in the ordinary course of business, by the Borrower of a
material right or of a material debt owed to it;

 

  e.

any satisfaction or discharge of a material lien, claim or encumbrance or
payment of any obligation by the Borrower, except in the ordinary course of
business;

 

  f.

any material labor difficulties or, to the Borrower’s knowledge, labor union
organizing activities with respect to employees of the Borrower; or

 

  g.

any issuance of any equity securities to any executive officer, director or
Affiliate of the Borrower, except Common Stock issued in the ordinary course
pursuant to existing company stock option or stock purchase plans, “inducement”
awards or executive and director corporate arrangements disclosed in the SEC
Filings.

9. Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to the Borrower’s
knowledge, threatened to which the Borrower or any of its Subsidiaries is or may
reasonably be expected to become a party or to which any property of the
Borrower or any of its Subsidiaries is or may reasonably be expected to become
the subject, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect. No judgment, injunction or order of any nature has been
issued by any Governmental Authority against the Borrower purporting to enjoin
or restrain the execution, delivery or performance of the Credit Agreement and
the Loan Documents or the transactions

 

D-6



--------------------------------------------------------------------------------

contemplated thereby. There is not pending or, to the Borrower’s knowledge,
contemplated, any investigation by the SEC involving the Borrower, any
Subsidiary, or any current or former director or officer of the Borrower or any
Subsidiary.

10. Private Placement. Assuming the accuracy of the representations and
warranties of the Lenders in Article XII of the Credit Agreement, the issuance
and sale of the Shares to the Lenders as contemplated by the Credit Agreement is
exempt from the registration requirements of the Securities Act. The issuance
and sale of the Shares does not contravene the rules and regulations of NASDAQ.

11. Investment Company. Immediately following the issuance and delivery of the
Shares to the Lenders as contemplated by the Credit Agreement, the Borrower will
not be required to register as an “investment company” within the meaning of the
Investment Company Act of 1940.

12. Transactions with Related Parties. Except as set forth in the SEC Filings
and contemplated hereunder, none of the executive officers or directors of the
Borrower is presently a party to any transaction with the Borrower (other than
for services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

13. Bad Actor Disqualification. None of the Borrower, any Subsidiary, any
predecessor or affiliated issuer of the Borrower, any director, executive
officer or other officer of the Borrower or any Subsidiary or, to the Borrower’s
knowledge and assuming the accuracy of the representations and warranties of the
Lenders in the Credit Agreement, any beneficial owner of twenty percent (20%) or
more of the Borrower’s outstanding voting equity securities, calculated on the
basis of voting power, or any promoter connected with the Borrower in any
capacity, is subject to any of the “bad actor” disqualifications within the
meaning of Rule 506(d) under the Securities Act, except for a disqualification
event covered by Rule 506(d)(2) or (d)(3).

14. Off Balance Sheet Arrangements. Except as would not have or reasonably be
expected to result in a Material Adverse Effect, there is no transaction,
arrangement, or other relationship between the Borrower (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Borrower in SEC Filings and is not so disclosed.

15. Takeover Protections; Rights Agreements. The Borrower and the Board of
Directors of the Borrower have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Borrower’s charter documents or the laws of
its state of incorporation that is or could reasonably be expected to become
applicable to the Lenders as a result of the Lenders and the Borrower fulfilling
their obligations or exercising their rights under the Credit Agreement,
including, without limitation, the Borrower’s issuance and delivery of the
Shares and each Lender’s ownership of the Shares.

16. Certificates, Authorities and Permits. The Borrower and its Subsidiaries
possess all certificates, authorizations and permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by them (the “Permits”), except where failure to

 

D-7



--------------------------------------------------------------------------------

so possess would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect and such Permits are in full
force and effect. The Borrower and each of its Subsidiaries is in compliance
with each of its Permits in all material respects and no material violations are
or have been recorded in respect of any Permits. Neither the Borrower nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such Permit that, if determined adversely to the Borrower or
any of its Subsidiaries, would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

17. Internal Controls. The Borrower and each of its Subsidiaries has established
and maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the Exchange Act), that have been designed to ensure that material
information relating to the Borrower and its Subsidiaries is made known to the
Borrower’s principal executive officer and its principal financial officer by
others within those entities and sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (c) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (d) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. Since
the end of the Borrower’s most recent audited fiscal year, to the Borrower’s
knowledge, there have been no significant deficiencies or material weaknesses
detected in the Borrower’s or any of its Subsidiaries’ internal controls over
financial reporting (whether or not remediated) and no change in the Borrower’s
or any of its Subsidiaries’ internal controls over financial reporting that has
materially affected, or is reasonably likely to materially affect, the
Borrower’s or any of its Subsidiaries’ internal controls over financial
reporting. To the Borrower’s knowledge, there has been no change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or is reasonably likely to
materially affect, the Borrower’s or any of its Subsidiaries’ internal controls
over financial reporting.

18. Material Contracts. Each Material Contract is valid and binding on the
Borrower and any of its Subsidiaries party thereto in accordance with its terms
and is in full force and effect, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting the enforcement of creditors’ rights, (b) general principles of equity
that restrict the availability of equitable remedies and (c) to the extent that
the enforceability of indemnification provisions may be limited by applicable
Laws. Neither the Borrower nor any of its Subsidiaries is in default under or in
violation or breach of any Material Contract to which it is a party, and to the
Borrower’s knowledge, no third party defaults exist thereunder, except, in each
case, as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

D-8



--------------------------------------------------------------------------------

Schedule 6

Capitalization

 

D-9



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]47 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]58 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]69 hereunder are several and not joint.]710
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
as a Lender under the Credit Agreement identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transaction governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any]

 

47  

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

58  

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

69  

Select as appropriate.

710  

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1



--------------------------------------------------------------------------------

Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:                                                      

 

2.

Assignee[s]:                                                      

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower: INSEEGO CORP.

 

4.

Administrative Agent: Cantor Fitzgerald Securities, as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of August 23, 2017, among the
Borrower, the Guarantors party thereto from time to time, Cantor Fitzgerald
Securities, as the Administrative Agent and the Lenders party thereto from time
to time (as amended, modified, extended, restated, replaced, or supplemented
from time to time)

 

6.

Assigned Interest:

 

Assignor[s]811

   Assignee[s]912    Aggregate
Amount of Commitment/
Loans
for all Lenders1013    Amount of
Commitment
/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans1114       $_____________1215    $___________    ___________%

 

811  

List each Assignor, as appropriate.

912  

List each Assignee, as appropriate.

1013  

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

1114  

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

12

Subject to a minimum amount of $2,500,000 unless an assignment (i) of the entire
remaining amount of the assigning Lender’s Loans at the time owing to it or
(ii) to another Lender, an Affiliate of such assigning Lender or an Approved
Fund).

15 

Subject to a minimum amount of $2,500,000 unless an assignment (i) of the entire
remaining amount of the assigning Lender’s Loans at the time owing to it or
(ii) to another Lender, an Affiliate of such assigning Lender or an Approved
Fund).

 

E-2



--------------------------------------------------------------------------------

7.

[Trade Date:                                         ] 1316

Effective Date:                     , 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]1417

 

1316  

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

1417  

To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.

 

E-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:                  Name:   Title: ASSIGNEE [NAME
OF ASSIGNEE] By:  

                 

  Name:   Title:

[Accepted:]1518

 

CANTOR FITZGERALD SECURITIES, as

Administrative Agent

By:                  Title: [Consented to:]1619 INSEEGO CORP. By:  

                 

  Title:

 

1518  

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

1619  

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

E-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
obtained all such consents, if any, as may be required under Section 10.6(a) of
the Credit Agreement, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

E-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

[Form of]

Notice of Borrowing

Date:                         ,         

 

  To:

Cantor Fitzgerald Securities, as Administrative Agent

 

  CC:

The Initial Lenders under the Credit Agreement referred to below.

 

  Ladies

and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 23, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Inseego Corp., a Delaware corporation (the
“Borrower”), the Guarantors party thereto from time to time, Cantor Fitzgerald
Securities, as Administrative Agent and the Lenders party thereto from time to
time.

The undersigned hereby requests the Borrowing of a Eurodollar Rate New Money
Loan as follows:

 

  1.

On                          (a Business Day and the Closing Date).

 

  2.

In the amount of $36,100,000.

Pursuant to Sections 2.2(a) and 2.3 of the Agreement, the Borrower hereby
authorizes and directs (x) the Administrative Agent and the Initial Lenders to
disburse the proceeds of the New Money Loan made to the Borrower on the Closing
Date as set forth below in the Funds of Flow Memorandum attached hereto as Annex
1 and (y) each Initial Lender to deliver the proceeds of its Exchanged Loans to
the Note Sellers in accordance with and in satisfaction of payment of the
purchase price owed to such Note Sellers under the Note Purchase Agreement.

 

F-1



--------------------------------------------------------------------------------

INSEEGO CORP., By:                    Name: Title:

 

F-2



--------------------------------------------------------------------------------

ANNEX 1

(Funds Flow attached)

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

Administrative Questionnaire

[LENDER NAME]

 

WIRE INSTRUCTIONS

  

Full Legal Name, Signature Block and Address:

   Buyer or Seller / Full Legal Name: Bank Name:       Signature Block: City,
state:       By:    Name:    Title: ABA no:       Mailing Address: Acct. name:
      Tax ID: Reference:   

 

   

ADMINISTRATIVE CONTACTS

  

CREDIT CONTACTS

  Name:    Name:   Title:    Title:   Address:    Address:   Phone:    Phone:  
Fax:    Fax:   Email:    Email:

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

Share Election Notice20

Date:                      ,            

 

  To:

[Lender]

 

  CC:

Cantor Fitzgerald Securities, as Administrative Agent.

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 23, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Inseego Corp., a Delaware corporation (the
“Borrower”), the Guarantors party thereto from time to time, Cantor Fitzgerald
Securities, as Administrative Agent, and the Lenders party thereto from time to
time.

Pursuant to Section 2.8(c)(ii) of the Agreement, the Borrower hereby elects to
issue and deliver shares of Series E Preferred Stock in lieu of the amount of
cash interest due and payable to you on the Interest Payment Date referred to
below as follows:

 

1.    Amount of Interest:    [____________]    2.    Interest Payment Date:   
[____________]                 3.    Number of Interest Shares21:   
[____________]    4.    Cash in Lieu of Fractional Shares:    [____________]   

The Interest Shares will be issued and delivered in your name unless you provide
the name of a designee to the Borrower, along with all other information
reasonably requested by the Borrower in order to issue and deliver the Interest
Shares to such designee, within five (5) Business Days after the date of this
Share Election Notice.

The Borrower hereby certifies that the representations and warranties contained
in Article V of the Agreement and as set forth on Annex I attached hereto are
true and correct in all material respects, in each case on and as of the date of
this Share Election Notice as if made on and as of such date except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date (provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is true and correct in all respects on the applicable date).

 

 

20

To be given at least 10 Business Days prior to the Interest Payment Date

21

The number of shares is to be determined by dividing (x) the amount of interest
specified herein by (y) $1,000.

 

H-1



--------------------------------------------------------------------------------

The Borrower, on behalf of itself and each other Loan Party, hereby acknowledges
and agrees that, as of the date hereof: (a) neither any Loan Party nor any of
its Subsidiaries has any claim or cause of action against the Administrative
Agent or any Lender (or any of the directors, officers, employees, agents,
attorneys or consultants of any of the foregoing) under or pursuant to the
Agreement or any other Loan Document, and (b) the Administrative Agent and the
Lenders have heretofore properly performed and satisfied in a timely manner all
of their obligations to the Loan Parties and all of their Subsidiaries under or
pursuant to the Agreement and any other Loan Document. Notwithstanding the
foregoing, the Administrative Agent and the Lenders wish (and the Borrower
agrees, on behalf of itself and each other Loan Party) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of their rights, interests,
security and/or remedies. Accordingly, for and in consideration of the
agreements contained in the Agreement and other good and valuable consideration,
the Borrower (for itself, each other Loan Party and their Subsidiaries and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge the Administrative Agent and
the Lenders, together with their respective Affiliates, and each of the
directors, officers, employees, agents, attorneys and consultants of each of the
foregoing (collectively, the “Released Parties”), from any and all debts,
claims, allegations, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done, in each case, on
or prior to the date of this Share Election Notice directly arising out of,
connected with or related to this Share Election Notice, the Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of the Administrative Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Loan Party, or the making of any Loans or other advances, or the management
of such Loans or other advances or the Collateral (collectively, the “Released
Claims”). The Borrower, on behalf of itself and each other Loan Party,
represents and warrants that it has no knowledge of any claim by any Releasor
against any Released Party which would constitute a Released Claim or of any
facts or acts or omissions of any Released Party which on the date hereof would
be the basis of a Released Claim by any Releasor against any Released Party
which would not be released hereby.

This Share Election Notice shall be deemed to be a Loan Document. The provisions
of Section 10.13 (Governing Law; Jurisdiction; Etc.) and Section 10.14 (Waiver
of Jury Trial) of the Agreement are hereby incorporated by reference in this
Share Election Notice, mutatis mutandis, and shall apply as if fully set forth
herein.

 

H-2



--------------------------------------------------------------------------------

INSEEGO CORP. By:  

 

Name:   Title:  

 

H-3



--------------------------------------------------------------------------------

Annex I

Representations and Warranties

1. Authorization. The Borrower has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Borrower, its officers, directors and stockholders is
necessary for, the authorization, issuance and delivery of the Shares.

2. Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to terms of the Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Lenders), except for
restrictions on transfer set forth in the Certificate of Designation or imposed
by applicable securities laws, and shall not be subject to preemptive or similar
rights. Assuming the accuracy of the representations and warranties of the
Lenders contained in Article XII of the Agreement, the Shares will be issued in
compliance with all applicable federal and state securities Laws.

3. Consents. The issuance and delivery by the Borrower of the Shares require no
consent of, action by or in respect of, or filing with, any Person, including
any Governmental Authority, other than, to the extent necessary, an amendment to
the Certificate of Designation, filings that have been made pursuant to
applicable state securities Laws and post-sale filings pursuant to applicable
state and federal securities Laws and the rules and regulations of NASDAQ, which
the Borrower undertakes to file within the applicable time periods.

4. SEC Filings. True and complete copies of the SEC Filings are available to the
Lenders through the Electronic Data Gathering, Analysis, and Retrieval system
(other than any information for which the Borrower has received confidential
treatment from the SEC). The Borrower has filed all SEC Filings, for the one
(1) year preceding the date of the issuance and delivery of the Shares (or such
shorter period as the Borrower was required by Law to file such material). At
the time of filing thereof, the SEC Filings complied as to form in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and, as of their respective dates, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

5. No Conflict, Breach, Violation or Default. The issuance and delivery of the
Shares in accordance with the provisions of the Agreement will not (a) conflict
with or result in a breach or violation of (i) any of the terms and provisions
of, or constitute a default under, the Organization Documents, both as in effect
on the date hereof (true and complete copies of which have been made available
to the Lenders) or any of the Borrower’s Subsidiaries’ Organization Documents,
or (ii) assuming the accuracy of the representations and warranties of the
Lenders in Article XII of the Agreement, any applicable Law or order of any
Governmental Authority having jurisdiction over the Borrower, its Subsidiaries
or any of their respective assets or properties, or (b) conflict with, or
constitute a default (or an event that, with notice, lapse of time or both,
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Borrower or any Subsidiary or give to others any
rights of termination, amendment,

 

H-4



--------------------------------------------------------------------------------

acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, except in the case of (a)(ii) and (b), for such defaults,
breaches, violations or conflicts as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

6. Capitalization. Schedule 6 attached hereto sets forth as of the date of this
Share Election Notice (a) the authorized capital stock of the Borrower; (b) the
number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Borrower’s stock or equity
compensation plans; and (d) the number of shares of capital stock issuable and
reserved for issuance pursuant to outstanding securities (other than the Shares)
exercisable for, or convertible into or exchangeable for, any shares of capital
stock of the Borrower. All of the issued and outstanding shares of the
Borrower’s and its Subsidiaries’ capital stock have been duly authorized and are
validly issued, fully paid and nonassessable. None of such shares were issued in
violation of any preemptive rights or other similar rights of third parties and
such shares were issued in compliance with applicable state and federal
securities laws. There are no outstanding contractual obligations of the
Borrower or any of its Subsidiaries to provide any funds to or make any
investment in respect of any unsatisfied subscription obligation or capital
contribution or capital account funding obligation in any Person. No Person is
entitled to preemptive or similar statutory or contractual rights with respect
to the issuance by the Borrower of any securities of the Borrower. Except as set
forth on Schedule 6 and except as contemplated hereunder, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Borrower is or may
be obligated to issue any equity securities of any kind. There are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by such issuance of the Shares and the Borrower does not have any
stock appreciation rights, “phantom stock” plans or agreements or any similar
plans or agreements. Except as set forth in the SEC Filings, there are no voting
agreements, stockholder agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Borrower and
any of the security holders of the Borrower or, to the Borrower’s knowledge,
between or among any of the Borrower’s security holders, relating to the
securities of the Borrower held by them. Except as set forth in the SEC Filings,
(i) no Person has the right to require the Borrower to register any securities
of the Borrower under the Securities Act, whether on a demand basis or in
connection with the registration of securities of the Borrower for its own
account or for the account of any other Person, (ii) there are no outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing indebtedness of the Borrower or
any of its Subsidiaries or by which the Borrower or any of its Subsidiaries is
or may become bound having the right to vote on any matter which the
stockholders of the Borrower or its Subsidiaries as the case may be, may vote,
and (iii) there are no outstanding securities or instruments of the Borrower or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Borrower or any of its Subsidiaries is or may become bound to redeem a security
of the Borrower or any of its Subsidiaries. Such issuance of the Shares
hereunder will not obligate the Borrower to issue shares of preferred stock or
other securities to any other Person (other than the Lender) and will not result
in the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 

H-5



--------------------------------------------------------------------------------

7. Stock Option Plans. Each outstanding option to purchase Common Stock granted
by the Borrower (the “Stock Options”) was granted pursuant to one of the
Borrower’s equity incentive plans in accordance with the terms of such equity
incentive plan or pursuant to an “inducement” award, and no such Stock Option
has been backdated. There is no and, to the Borrower’s knowledge, during the
past five (5) years there has been no company policy or practice to coordinate
the grant of stock options with the release or other public announcement of
material information regarding the Borrower or its financial results or
prospects.

8. No Material Adverse Change. Since the last issuance of the Shares, except as
set forth in the SEC Filings, there has not been:

 

  a.

any change in the assets, liabilities, financial condition or operating results
of the Borrower from that reflected in the financial statements included in the
Borrower’s last Quarterly Report on Form 10-Q, except for changes in the
ordinary course of business which have not had and would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;

 

  b.

any declaration or payment by the Borrower of any dividend, or any authorization
or payment by the Borrower of any distribution, on any of the capital stock of
the Borrower, or any redemption or repurchase by the Borrower of any securities
of the Borrower;

 

  c.

any material damage, destruction or loss, whether or not covered by insurance,
to any assets or properties of the Borrower;

 

  d.

any waiver, not in the ordinary course of business, by the Borrower of a
material right or of a material debt owed to it;

 

  e.

any satisfaction or discharge of a material lien, claim or encumbrance or
payment of any obligation by the Borrower, except in the ordinary course of
business;

 

  f.

any material labor difficulties or, to the Borrower’s knowledge, labor union
organizing activities with respect to employees of the Borrower; or

 

  g.

any issuance of any equity securities to any executive officer, director or
Affiliate of the Borrower, except Common Stock issued in the ordinary course
pursuant to existing company stock option or stock purchase plans, “inducement”
awards or executive and director corporate arrangements disclosed in the SEC
Filings.

9. Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to the Borrower’s
knowledge, threatened to which the Borrower or any of its Subsidiaries is or may
reasonably be expected to become a party or to which any property of the
Borrower or any of its Subsidiaries is or may reasonably be expected to become
the subject, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect. No judgment, injunction or order of any nature has been
issued by any Governmental Authority against the Borrower purporting to enjoin
or restrain the execution, delivery or performance of the Agreement and the
other Loan Documents or the transactions

 

H-6



--------------------------------------------------------------------------------

contemplated thereby. There is not pending or, to the Borrower’s knowledge,
contemplated, any investigation by the SEC involving the Borrower, any
Subsidiary, or any current or former director or officer of the Borrower or any
Subsidiary.

10. Private Placement. Assuming the accuracy of the representations and
warranties of the Lenders in Article XII of the Agreement, the issuance and sale
of the Shares to the Lenders as contemplated by the Agreement is exempt from the
registration requirements of the Securities Act. The issuance and sale of the
Shares does not contravene the rules and regulations of NASDAQ.

11. Investment Company. Immediately following the issuance and sale of the
Shares to the Lenders as contemplated by the Agreement, the Borrower will not be
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940.

12. Transactions with Related Parties. Except as set forth in the SEC Filings
and as contemplated hereby, none of the executive officers or directors of the
Borrower is presently a party to any transaction with the Borrower (other than
for services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

13. Bad Actor Disqualification. None of the Borrower, any Subsidiary, any
predecessor or affiliated issuer of the Borrower, any director, executive
officer or other officer of the Borrower or any Subsidiary or, to the Borrower’s
knowledge and assuming the accuracy of the representations and warranties of the
Lenders in the Agreement, any beneficial owner of twenty percent (20%) or more
of the Borrower’s outstanding voting equity securities, calculated on the basis
of voting power, or any promoter connected with the Borrower in any capacity, is
subject to any of the “bad actor” disqualifications within the meaning of Rule
506(d) under the Securities Act, except for a disqualification event covered by
Rule 506(d)(2) or (d)(3).

14. Off Balance Sheet Arrangements. Except as would not have or reasonably be
expected to result in a Material Adverse Effect, there is no transaction,
arrangement, or other relationship between the Borrower (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Borrower in SEC Filings and is not so disclosed.

15. Takeover Protections; Rights Agreements. The Borrower and the Board of
Directors of the Borrower have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Borrower’s charter documents or the laws of
its state of incorporation that is or could reasonably be expected to become
applicable to the Lenders as a result of the Lenders and the Borrower fulfilling
their obligations or exercising their rights under the Agreement, including,
without limitation, the Borrower’s issuance and delivery of the Shares and each
Lender’s ownership of the Shares.

16. Certificates, Authorities and Permits. The Borrower and its Subsidiaries
possess all certificates, authorizations and permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by them (the “Permits”), except where failure to so possess would not reasonably
be expected to, individually or in the aggregate, result in a

 

H-7



--------------------------------------------------------------------------------

Material Adverse Effect and such Permits are in full force and effect. The
Borrower and each of its Subsidiaries is in compliance with each of its Permits
in all material respects and no material violations are or have been recorded in
respect of any Permits. Neither the Borrower nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
Permit that, if determined adversely to the Borrower or any of its Subsidiaries,
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

17. Internal Controls. The Borrower and each of its Subsidiaries has established
and maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the Exchange Act), that have been designed to ensure that material
information relating to the Borrower and its Subsidiaries is made known to the
Borrower’s principal executive officer and its principal financial officer by
others within those entities and sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (c) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (d) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. Since
the end of the Borrower’s most recent audited fiscal year, to the Borrower’s
knowledge, there have been no significant deficiencies or material weaknesses
detected in the Borrower’s or any of its Subsidiaries’ internal controls over
financial reporting (whether or not remediated) and no change in the Borrower’s
or any of its Subsidiaries’ internal controls over financial reporting that has
materially affected, or is reasonably likely to materially affect, the
Borrower’s or any of its Subsidiaries’ internal controls over financial
reporting. To the Borrower’s knowledge, there has been no change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or is reasonably likely to
materially affect, the Borrower’s or any of its Subsidiaries’ internal controls
over financial reporting.

18. Material Contracts. Each Material Contract is valid and binding on the
Borrower and any of its Subsidiaries party thereto in accordance with its terms
and is in full force and effect, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting the enforcement of creditors’ rights, (b) general principles of equity
that restrict the availability of equitable remedies and (c) to the extent that
the enforceability of indemnification provisions may be limited by applicable
Laws. Neither the Borrower nor any of its Subsidiaries is in default under or in
violation or breach of any Material Contract to which it is a party, and to the
Borrower’s knowledge, no third party defaults exist thereunder, except, in each
case, as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

H-8



--------------------------------------------------------------------------------

Schedule 6

Capitalization

 

H-9